Exhibit 10.02

 
LEASE AGREEMENT
 


 


 
By and Between
 


 
WESTPORT OFFICE PARK, LLC,
 
a California limited liability company
 


 
("Landlord")
 


 
and
 


 
SHUTTERFLY, INC.,
 
a Delaware corporation
 


 


 
("Tenant")
 
March 18, 2010
 

W02-WEST:LLC\402358189.7
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
ARTICLE 1. PREMISES; COMMON AREAS

 
ARTICLE 2. TERM AND CONDITION OF PREMISES

 
ARTICLE 3. USE, NUISANCE, OR HAZARD

 
ARTICLE 4. RENT

 
ARTICLE 5. ADDITIONAL RENT

 
ARTICLE 6. SERVICES TO BE PROVIDED BY LANDLORD

 
ARTICLE 7. REPAIRS AND MAINTENANCE BY LANDLORD

 
ARTICLE 8. REPAIRS AND CARE OF PROJECT BY TENANT

 
ARTICLE 9. TENANT'S EQUIPMENT AND INSTALLATIONS

 
ARTICLE 10. FORCE MAJEURE

 
ARTICLE 11. CONSTRUCTION, MECHANICS' AND MATERIALMAN'S LIENS

 
ARTICLE 12. [INTENTIONALLY OMITTED]

 
ARTICLE 13. INSURANCE

 
ARTICLE 14. QUIET ENJOYMENT

 
ARTICLE 15. ALTERATIONS

 
ARTICLE 16. FURNITURE, FIXTURES, AND PERSONAL PROPERTY

 
ARTICLE 17. PERSONAL PROPERTY AND OTHER TAXES

 
ARTICLE 18. ASSIGNMENT AND SUBLETTING

 
ARTICLE 19. DAMAGE OR DESTRUCTION

 
ARTICLE 20. CONDEMNATION

 
ARTICLE 21. HOLD HARMLESS

 
ARTICLE 22. DEFAULT BY TENANT

 
ARTICLE 23. [INTENTIONALLY OMITTED]

 
ARTICLE 24. [INTENTIONALLY OMITTED]

 
ARTICLE 25. ATTORNEYS' FEES

 
ARTICLE 26. NON-WAIVER

 
ARTICLE 27. RULES AND REGULATIONS

 
ARTICLE 28. ASSIGNMENT BY LANDLORD

 
ARTICLE 29. LIABILITY OF LANDLORD

 
ARTICLE 30. SUBORDINATION AND ATTORNMENT

 
ARTICLE 31. HOLDING OVER

 
ARTICLE 32. SIGNS

 
ARTICLE 33. HAZARDOUS SUBSTANCES

 
ARTICLE 34. COMPLIANCE WITH LAWS AND OTHER REGULATIONS

 
ARTICLE 35. SEVERABILITY

 
ARTICLE 36. NOTICES

 
ARTICLE 37. OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER

 
ARTICLE 38. ENTIRE AGREEMENT

 
ARTICLE 39. CAPTIONS

 
ARTICLE 40. CHANGES

 
ARTICLE 41. AUTHORITY

 
ARTICLE 42. BROKERAGE

 
ARTICLE 43. EXHIBITS

 
ARTICLE 44. APPURTENANCES

 
ARTICLE 45. PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY

 
ARTICLE 46. RECORDING

 
ARTICLE 47. MORTGAGEE PROTECTION

 
ARTICLE 48. OTHER LANDLORD CONSTRUCTION

 
ARTICLE 49. PARKING

 
ARTICLE 50. ELECTRICAL CAPACITY

 
ARTICLE 51. OPTIONS TO EXTEND LEASE

 
ARTICLE 52. TELECOMMUNICATIONS LINES AND EQUIPMENT

 
ARTICLE 53. TENANT'S ROOFTOP RIGHTS

 
ARTICLE 54. ERISA

 
ARTICLE 55. TENANT'S RIGHT OF FIRST OFFER

 
ARTICLE 56. CERTAIN ALLOWANCES

 
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT, (this "Lease") is made and entered into as of March 18,
2010 ("Effective Date") by and between WESTPORT OFFICE PARK, LLC, a California
limited liability company ("Landlord"), and Tenant identified in the Basic Lease
Information below.
 
BASIC LEASE INFORMATION
 
Tenant:  SHUTTERFLY, INC., a Delaware corporation.
 
Premises:  collectively:  Suite 100 on the ground floor of the 3000 Bridge
Building, containing approximately 24,910 square feet of rentable area, outlined
in Exhibit B-1 to this Lease (the "3000 Bridge Premises"), and the entire first
and second floors of the 2800 Bridge Building, containing approximately
50,318 square feet of rentable area and outlined on Exhibit B-2 to this Lease
(the "2800 Bridge Premises") and the entire second floor of the 3000 Bridge
Building, containing approximately 25,448 square feet of rentable area, outlined
on Exhibit B-3 to this Lease (the "Must-Take Space" and together with the 3000
Bridge Premises and the 2800 Bridge Premises, the "Premises").
 
Building:  collectively:  The building commonly known as 3000 Bridge Parkway,
Redwood City, California 94065 (the "3000 Bridge Building") and the building
commonly known as 2800 Bridge Parkway, Redwood City, California 94065 (the "2800
Bridge Building").  The rentable area of the 3000 Bridge Building is
50,358 square feet.  The rentable area of the 2800 Bridge Building is
50,318 square feet.  The 3000 Bridge Building and the 2800 Bridge Building are
referred to collectively herein as the "Buildings," and each individually, as a
"Building."  If Tenant exercises any of its rights to lease space in buildings
in the Project other than the Buildings, then upon the commencement date of the
leasing of that applicable expansion space, the term "Buildings" shall also
include the applicable building in which that expansion space is located.
 
Base Rent:
 
Period
Annual
Base Rent
Monthly
Base Rent
10/01/2009 – Effective Date
 
$  125,620.80
Effective Date – 05/31/2010
 
$  126,805.50
06/01/2010 – 12/31/2010
N/A
Abated*
01/01/2011 – 5/31/2011
N/A
$    90,273.60
06/01/2011 – 5/31/2012
$1,128,420.00
$    94,035.00
06/01/2012 – 6/30/2012
N/A
$  130,878.80
07/01/2012 – 5/30/2013
N/A
    $  130,878.80**
06/01/2013 – 5/31/2014
$1,630,951.20
$  135,912.60
06/01/2014 – 5/31/2015
$1,691,356.80
$  140,946.40
06/01/2015 – 5/31/2016
$1,751,762.40
$  145,980.20
06/01/2016 – 5/31/2017
$1,812,168.00
$  151,014.00



 
*
As an inducement to Tenant entering into this Lease, Base Rent in the amount of
$90,273.60 per month shall be abated for the period from June 1, 2010 through
and including December 31, 2010.  During such abatement period, Tenant shall
still be responsible for the payment of all of its other monetary obligations
under the Lease.
**
The Base Rent commencing on July 1, 2012, reflects the Must Take Space Rent
Commencement Date.  Any rent paid by Tenant to Landlord for the Must-Take Space
from October 1, 2009, through the Effective Date shall be treated as a credit
towards Base Rent payable hereunder next coming due after the Effective Date.

Security Deposit Amount:  $0.
 
Tenant's Building Percentage:  100% with respect to the 2800 Bridge Building and
49.47% with respect to the 3000 Bridge Building through the day prior to the
Must-Take Space Rent Commencement Date and 100% with respect to the 3000 Bridge
Building from and after the Must-Take Space Rent Commencement Date.
 
Must-Take Space Rent Commencement Date:  July 1, 2012.
 
Expiration Date:  May 31, 2017.
 
 
Landlord's Address:

 
 
c/o The Prudential Insurance Company of America

 
4 Embarcadero Center, 27th Floor

 
San Francisco, CA 94111

 
Attn:  PRISA II Asset Manager

 
 
With a copy by the same method to:

 
 
c/o The Prudential Insurance Company of America

 
8 Campus Drive, 4th Floor

 
Parsippany, New Jersey  07054

 
Attention:  Greg Shanklin, Esquire

 
 
With a copy by the same method to:

 
 
Harvest Properties, Inc.

 
6475 Christie Avenue, Suite 550

 
Emeryville, California  94608

 
Attention:  Joss Hanna

 
 
Address for rental payment:

 
 
Payments via FedEx/UPS/Courier:

 
 
JP Morgan Chase

 
2710 Media Center Dr.

 
Building #6, Suite #120

 
Los Angeles, CA 90065

 
Attn:  PREI's Westport Office Park/100170

 
 
Payments via regular mail (lockbox address):

 
 
Remit to:  PREI's Westport Office Park #171201

 
P. O. Box 100170

 
Pasadena, CA 91189-0170

 
 
Payments via either FED wire or ACH wire:

 
 
Bank Account Name:

 
Harvest Properties, Inc. LLC,

 
as agent for PREI's Westport Office Park

 
Bank Account Number 699281689

 
Bank Name:  Bank One

 
Bank City & State Location:  Chicago, IL

 
ABA Routing Number: 071000013

 
 
Tenant's Address:

 
 
Shutterfly, Inc.

 
2800 Bridge Parkway

 
Redwood City, California 94065

 
Attn:  Legal Department

 
Fax:  (650) 362-1848

 
E-Mail: legal@shutterfly.com

 
Landlord's Broker:                            NAI BT Commercial Real Estate.
 
Tenant's Broker:                                Studley, Inc.
 
Maximum Parking Allocation:
 
 
Three hundred twenty-seven (327), which is based on a parking ratio of 3.3
non-exclusive parking spaces per one thousand (1,000) square feet of rentable
space in the Premises.  The Maximum Parking Allocation shall be increased or
decreased, as the case may be, to reflect that ratio of the rentable space in
the Premises upon any additions of space to, or deletion of space from, the
Premises.

 
The Basic Lease Information is incorporated into and made part of this
Lease.  Each reference in this Lease to any Basic Lease Information shall mean
the applicable information set forth in the Basic Lease Information, except that
in the event of any conflict between an item in the Basic Lease Information and
this Lease, the Basic Lease Information shall control.  Capitalized terms used
in the Basic Lease Information and not defined therein shall have the meanings
given those terms in this Lease.
 
ARTICLE 1.
 
PREMISES; COMMON AREAS
 
1.1 Subject to all of the terms and conditions hereinafter set forth, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises.  The property shown on Exhibit A to this Lease and all improvements
thereon and appurtenances on that land thereto, including, but not limited to,
the Buildings, other office buildings, access roadways, and all other related
areas, shall be collectively hereinafter referred to as the "Project."  Tenant
acknowledges and agrees that Landlord may elect to sell one or more of the
buildings within the Project and that upon any such sale Tenant's pro-rata share
of those Operating Expenses and Taxes (each as defined below) allocated to the
areas of the Project other than buildings may be adjusted accordingly by
Landlord.  The parties hereto hereby acknowledge that the purpose of Exhibit A
and Exhibit B are to show the approximate location of the Premises in the
Buildings and the general layout of the Project and such Exhibits are not meant
to constitute an agreement, representation or warranty as to the construction of
the Premises, the Buildings or the Project, the precise area of the Premises,
the Buildings or the Project or the specific location of the Buildings, "Common
Areas," as that term is defined in Section 1.3, below, or the elements thereof
or of the accessways to the Premises, or the Project.
 
1.2 For purposes of this Lease, (1) "rentable area" and "usable area" shall be
calculated pursuant to the Standard Method for Measuring Floor Area in Office
Buildings (ANSI/BOMA Z65.1, 1996); (2) "rentable square feet" and "rentable
footage" shall have the same meaning as the term "rentable area;" and
(3) "usable square feet" and "usable square footage" shall have the same meaning
as the term "usable area."  Notwithstanding anything to the contrary in this
Lease, the recital of the rentable area herein above set forth is for
descriptive purposes only.  Tenant shall have no right to terminate this Lease
and neither Landlord nor Tenant shall receive any adjustment or rebate of any
Base Rent or Additional Rent (as hereinafter defined) payable hereunder if said
recital is incorrect.  Landlord and Tenant have inspected the Premises, are
fully familiar with the scope and size thereof and Tenant agrees to pay and
Landlord agrees to accept the Base Rent and Additional Rent set forth herein in
consideration for the use and occupancy of said space, regardless of the actual
number of square feet contained therein.  The rentable areas specified for the
Premises reflect a remeasurement of the Premises by Landlord that is effective
on the Effective Date.  Base Rent for the Premises for the period prior to the
Effective Date is based upon the measurements of the Premises in effect prior to
the Effective Date under the Existing Leases (as defined below).
 
1.3 Tenant shall have the non-exclusive right to use in common with other
tenants in the Project, and subject to the rules and regulations referred to in
Article 27 of this Lease, those portions of the Project which are provided, from
time to time, for use in common by Landlord, Tenant and any other tenants of the
Project (such areas are collectively referred to herein as the "Common
Areas").  The manner in which the Common Areas are maintained and operated shall
be at the reasonable discretion of Landlord and the use thereof shall be subject
to such reasonable nondiscriminatory rules, regulations and restrictions as
Landlord may make from time to time; provided, however, that the Common Areas
shall at all times be maintained in a first class manner.  Landlord reserves the
right to close temporarily, make alterations or additions to, or change the
location of elements of the Project and the Common Areas.  Subject to
"Applicable Laws," as that term is defined in Section 5.1(h) of this Lease,
except in the event of an emergency, Tenant shall have the right of access to
the Premises, the Common Areas, and the parking facilities servicing the
Buildings twenty-four (24) hours per day, seven (7) days per week during the
"Term," as that term is defined in Section 2.1, below.
 
1.4 Tenant is the current tenant in the Premises under one or more existing
leases (collectively, the "Existing Leases") as follows: (a) Lease dated July 5,
1999 between Westport Joint Venture, a California Joint Venture and predecessor
in interest to Landlord and Digital Finish, Inc., a California corporation and
predecessor in interest to Tenant; Commencement Letter dated September 8, 1999;
Letter Agreement dated December 12, 1999; Amendment No. 1 dated January 11,
2000; Amendment No. 2 dated June 21, 2001; Amendment No. 3 dated July 6, 2004;
Amendment No. 4 dated April 4, 2005 (collectively, the “Existing 2800 Bridge
Lease”); and (b) Lease Agreement dated as of August 12, 1999, between Westport
Joint Venture, a California Joint Venture and predecessor-in-interest to
Landlord and MetricStream, Inc., a Delaware corporation (“Metricstream”) as
amended by that certain Amendment No. 1 to Lease dated as of February 28, 2000
and further amended by that certain Amendment No. 2 to Lease dated as of October
18, 2002, as assigned to Tenant pursuant to a Temporary Sublease, Assignment and
Assumption of Lease and Consent to Assignment dated as of May ___, 2008 between,
Metricstream and Tenant (collectively, the “Existing 3000 Bridge
Lease”).  Effective as of the Effective Date, the Existing Leases shall be
amended to provide that their terms shall expire as of the Effective Date,
whereupon neither Landlord nor Tenant shall have any further obligations
thereunder.
 
1.5 Accordingly, upon expiration of the Existing Leases on the Effective Date,
the following shall apply:
 
(a) Tenant's security deposit in the amount of $129,225.72 under the Existing
2800 Bridge Lease shall be returned to Tenant and the security deposit held by
Landlord under the Existing 3000 Bridge Lease in the amount of $300,296 shall be
returned to Metricstream.
 
(b) Landlord shall have no obligation to improve or modify the Premises pursuant
to the terms of the Existing Leases.
 
(c) Tenant shall have no option to extend the term of the Existing Lease.
 
(d) This Lease shall constitute the entire agreement between Landlord and Tenant
with respect to the Premises.
 
(e) Tenant will be deemed to have accepted full and complete possession of the
Premises and will be the actual occupant in possession of the Premises.
 
(f) All of Landlord's and Tenant's obligations under the Existing Lease which
have accrued prior to the date hereof shall be deemed to have been performed in
full.
 
1.6 Tenant acknowledges that prior to the Effective Date, the Existing Leases
require Tenant to maintain certain items that will be maintained by Landlord
pursuant to this Lease.  Landlord and Tenant shall cooperate in the transition
of the maintenance of those items, including, if so requested by Landlord,
assignment of any existing maintenance and other agreements.  Notwithstanding
anything to the contrary in this Lease, if Landlord does not elect to have
assigned to it an existing maintenance contract and that contract has a minimum
period before it may be terminated, then Tenant shall be responsible for
continuing that maintenance agreement in effect through its termination date and
Landlord shall assume the obligation to maintain the matter covered by that
maintenance contract upon its termination.
 
ARTICLE 2.
 
TERM AND CONDITION OF PREMISES
 
2.1 The term of this Lease (the "Term") shall commence on the Effective Date and
end on the Expiration Date, unless sooner terminated (the "Termination Date") as
hereinafter provided.
 
2.2 Landlord has no obligation to construct improvements in the Premises.
 
2.3 Tenant acknowledges that Tenant will be in possession of the Premises prior
to the Effective Date pursuant to the Existing Lease.  Tenant acknowledges that
Landlord has no obligation and has made no promise to alter, remodel, or improve
the Premises, or any part thereof.  Any improvements or personal property
located in the Premises are delivered without any representation or warranty
from Landlord, either express or implied, of any kind, including without
limitation title, merchantability or suitability for a particular
purpose.  Neither Landlord nor Landlord's agents have made any representations
or promises with respect to the condition of the Buildings, the Premises, the
land upon which the Buildings are constructed, or any other matter or thing
affecting or related to the Buildings or the Premises, except as herein
expressly set forth, and no rights, easements or licenses are acquired by Tenant
by implication except as expressly set forth in this Lease.
 
ARTICLE 3.
 
USE, NUISANCE, OR HAZARD
 
3.1 The Premises shall be used and occupied by Tenant solely for general office
purposes and all ancillary and related uses thereto and for no other purposes
without the prior written consent of Landlord.
 
3.2 Tenant shall not use, occupy, or permit the use or occupancy of the Premises
for any illegal purpose; permit any public or private nuisance; do or permit any
act or thing which may disturb the quiet enjoyment of any other tenant of the
Project; keep any substance or carry on or permit any operation which introduces
offensive odors into other portions of the Project, use any apparatus which
makes undue noise or sets up vibrations in or about the Project; permit anything
to be done which would increase the premiums paid by Landlord for fire and
extended coverage insurance on the Project or its contents or cause a
cancellation of any insurance policy covering the Project or any part thereof or
any of its contents; or permit anything to be done which is prohibited by or
which is in violation of any law, statute, ordinance, or governmental rule,
regulation or covenants, conditions and restrictions affecting the Project,
including without limitation the CC&R's (as defined below) now or hereinafter in
force.
 
3.3 The ownership, operation, maintenance and use of the Project shall be
subject to certain conditions and restrictions contained in an instrument
("CC&R's") recorded or to be recorded against title to the Project.  Tenant
agrees that regardless of when those CC&R's are so recorded, this Lease and all
provisions hereof shall be subject and subordinate thereto.  Accordingly, as a
consequence of that subordination, during any period in which the entire Project
is not owned by Landlord, (a) the portion of Operating Expenses and Taxes (each
as defined below) for the Common Areas shall be allocated among the owners of
the Project as provided in the CC&R's, and (b) the CC&R's shall govern the
maintenance and insuring of the portions of the Project not owned by
Landlord.  Tenant shall, promptly upon request of Landlord, sign all documents
reasonably required to carry out the foregoing into effect.
 
ARTICLE 4.
 
RENT
 
4.1 Tenant hereby agrees to pay Landlord the Base Rent subject to recalculation
as provided in Section 1.2.  Each monthly installment (the "Monthly Rent") shall
be payable by check or by money order on or before the first day of each
calendar month.  In addition to the Base Rent, Tenant also agrees to pay
Tenant's Share of Operating Expenses and Taxes (each as hereinafter defined),
and any and all other sums of money as shall become due and payable by Tenant as
hereinafter set forth, all of which shall constitute additional rent under this
Lease (the "Additional Rent").  The Monthly Rent and the Additional Rent are
sometimes hereinafter collectively called "Rent" and, except as expressly
provided herein, shall be paid when due in lawful money of the United States
without demand, deduction, abatement, or offset to the addresses for the rental
payment set forth in the Basic Lease Information, or as Landlord may designate
from time to time in writing.
 
4.2 In the event any Monthly or Additional Rent or other amount payable by
Tenant hereunder is not paid within five (5) days after its due date, Tenant,
upon notice and demand from Landlord, shall pay to Landlord a late charge (the
"Late Charge"), as Additional Rent, in an amount of five percent (5%) of the
amount of such late payment.  Failure to pay any Late Charge shall be deemed a
Monetary Default (as hereinafter defined).  Provision for the Late Charge shall
be in addition to all other rights and remedies available to Landlord hereunder,
at law or in equity, and shall not be construed as liquidated damages or
limiting Landlord's remedies in any manner.  Failure to charge or collect such
Late Charge in connection with any one (1) or more such late payments shall not
constitute a waiver of Landlord's right to charge and collect such Late Charges
in connection with any other similar or like late payments.
 
4.3 If the Term commences on a date other than the first day of a calendar month
or expires or terminates on a date other than the last day of a calendar month,
the Rent for any such partial month shall be prorated to the actual number of
days in such partial month.
 
4.4 All Rents and any other amount payable by Tenant to Landlord hereunder, if
not paid when due, shall bear interest from the date due until paid at a rate
equal to the prime commercial rate established from time to time by Bank of
America, plus two percent (2%) per annum; but not in excess of the maximum legal
rate permitted by law.  Failure to charge or collect such interest in connection
with any one (1) or more delinquent payments shall not constitute a waiver of
Landlord's right to charge and collect such interest in connection with any
other or similar or like delinquent payments.
 
ARTICLE 5.
 
ADDITIONAL RENT
 
5.1 Definitions.
 
(a) "Operating Expenses", as said term is used herein, shall mean all expenses,
costs, and disbursements of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the ownership,
operation, management, security, repair, restoration, replacement, or
maintenance of the Project, or any portion thereof.  Operating Expenses shall be
computed in accordance with generally accepted real estate practices,
consistently applied, and shall include, but not be limited to, the items as
listed below:
 
(i) Wages, salaries, other compensation and any and all taxes, insurance and
benefits of, the Building manager and of all other persons engaged in the
operation, maintenance and security of the Project;
 
(ii) Payments under any equipment rental agreements or management agreements,
including without limitation the cost of any actual or charged management fee
and all expenses for the Project management office including rent, office
supplies, and materials therefor; provided that any management agreement shall
provide that the managing agent (be it a third party manager, Landlord or an
affiliate of Landlord) shall operate the Buildings and the Project in a manner
consistent with first class professional property management service.
 
(iii) Costs of all supplies, equipment, materials, and tools and amortization
(including interest on the unamortized cost) of the cost of acquiring or the
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof;
 
(iv) All costs incurred in connection with the operation, maintenance, and
repair of the Project including without limitation, the following:  (A) the cost
of operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (B) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in common areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (C) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which are reasonably anticipated by Landlord to increase
Operating Expenses, and the cost incurred in connection with a transportation
system management program or similar program; (D) the cost of landscaping,
decorative lighting, and relamping, the cost of maintaining fountains,
sculptures, bridges; and (E) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute “Taxes” as that term is defined below.
 
(v) The cost of supplying all utilities, the cost of operating, maintaining,
repairing, replacing, renovating and managing the utility systems, mechanical
systems, sanitary, storm drainage systems, communication systems and escalator
and elevator systems, and the cost of supplies, tools, and equipment and
maintenance and service contracts in connection therewith.
 
(vi) The cost of all insurance carried by Landlord in connection with the
Project, including without limitation commercial general liability insurance,
physical damage insurance covering damage or other loss caused by fire,
earthquake, flood or other water damage, explosion, vandalism and malicious
mischief, theft or other casualty, rental interruption insurance and such
insurance as may be required by any lessor under any present or future ground or
underlying lease of the Building or Project or any holder of a mortgage, deed of
trust or other encumbrance now or hereafter in force against the Building or
Project or any portion thereof, and any deductibles payable thereunder;
 
(vii) Repairs made to capital assets or capital improvements made to or capital
assets acquired for the Project, or any portion thereof, after the Effective
Date that (1) are intended to reduce Operating Expenses or (2) upgrade security
or (3) otherwise improve the operating efficiency of the Buildings or the
Project, which capital costs, or an allocable portion thereof, shall be
amortized over the useful life of such items in accordance with generally
accepted accounting principles, consistently applied, together with interest on
the unamortized balance at eight percent (8%) per annum;
 
(viii) fees, charges and other costs, including management fees (or amounts in
lieu thereof), consulting fees, legal fees and accounting fees, of all
contractors, engineers, consultants and other persons engaged by Landlord or
otherwise incurred by or charged by Landlord in connection with the management,
operation, maintenance and repair of the Buildings and the Project; and
 
(ix) payments, fees or charges under the CC&R's and any easement, license,
operating agreement, declaration, restricted covenant, or instrument pertaining
to the sharing of costs by the Project, or any portion thereof.
 
Notwithstanding the foregoing, expressly excluded from Operating Expenses are
the following items:
 
(x) Advertising and leasing commissions;
 
(xi) Costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Project) to the extent the cost of the
repairs (1) is reimbursed or reimbursable by tenants or occupants of the Project
(other than through the payment of Operating Expenses), by insurance, or by
other sources or (2) would have been reimbursed if Landlord obtained the
insurance required under this Lease and/or had used commercially reasonable
efforts to collect such amounts from any such tenants or occupants of the
Project, insurance carrier or otherwise.  In the case of repairs or replacements
to the Project due to casualty which are not covered by insurance (but not as a
result of Landlord's failure to obtain insurance as required under this Lease)
or which fall within a deductible, if such repairs and replacements, according
to generally accepted accounting principles and management practices, must be
amortized, then such amortization shall be over the useful life of the
applicable repair or replacement item, determined in accordance with generally
accepted accounting principles and management practices; provided that the
cumulative sum of any such annual amortization amounts plus the other costs of
repairs or replacements due to casualty not covered by insurance or which fall
within a deductible shall be excluded from Operating Expenses to the extent the
sum of such annual amortization and other costs of repairs and replacements due
to casualty exceeds an amount equal to $100,000.00 for each Building in any
calendar year and provided further that if the amount of the deductible exceeds
that annual limitation, Landlord may carry over the unrecovered portion of the
deductible into subsequent years and recover them from Tenant subject to the
annual limitation provided for in this Section 5.1(a)(xi).
 
(xii) Principal, interest, and other costs directly related to financing the
Project or ground lease rental or depreciation;
 
(xiii) The cost of special services to tenants (including Tenant) for which a
special charge is made;
 
(xiv) The costs of repair of casualty damage or for restoration following
condemnation to the extent covered by insurance proceeds or condemnation awards;
 
(xv) The costs of any capital expenditures except as expressly permitted to be
included in Operating Expenses as provided under clauses (vi), and (vii) above;
 
(xvi) The costs, including permit, license and inspection costs and supervision
fees, incurred with respect to the installation of tenant improvements within
the Project or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space within the Project or promotional or other
costs in order to market space to potential tenants;
 
(xvii) The legal fees and related expenses and legal costs incurred by Landlord
(together with any damages awarded against Landlord) due to the bad faith
violation by Landlord or any tenant of the terms and conditions of any lease of
space in the Project;
 
(xviii) Costs incurred in connection with the investigation, cleanup,
remediation, monitoring, management and/or administration and defense of claims
related to Hazardous Materials in, on, under or about the Premises or the
Project, except to the extent such costs are the responsibility of Tenant
pursuant to Article 33, and except for the cost of removal of fluids discharged
by motor vehicles of the types and quantities typically discharged by motor
vehicles parked in or using parking areas.
 
(xix) The attorneys' fees in connection with the negotiation and preparation of
letters, deal memos, letters of intent, leases, subleases and/or assignments,
space planning costs, and other costs and expenses incurred in connection with
lease, sublease and/or assignment negotiations and transactions with present or
prospective tenants, lenders, purchasers or other occupants of the Project;
 
(xx) The expenses in connection with services or other benefits which are not
available to Tenant;
 
(xxi) The overhead and profit paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in the Project to the extent the same
exceeds the costs of such goods and/or services rendered by qualified,
unaffiliated third parties on a competitive basis for Comparable Buildings in
the Market Area (as defined below);
 
(xxii) The costs arising from Landlord's charitable or political contributions;
 
(xxiii) The costs (other than ordinary maintenance and insurance) for sculpture,
paintings and other objects of art;
 
(xxiv) The interest and penalties resulting from Landlord's failure to pay any
items of Operating Expense when due;
 
(xxv) The Landlord's general corporate overhead and general and administrative
expenses, costs of entertainment, dining, automobiles or travel for Landlord's
employees, and costs associated with the operation of the business of the
partnership or entity which constitutes Landlord as the same are distinguished
from the costs of the operation of the Project, including partnership accounting
and legal matters, costs of defending any lawsuits with any mortgagee, costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord's
interest in the Project, costs of any disputes between Landlord and its
employees (if any) not engaged in the operation of the Project, disputes of
Landlord with management, or outside fees paid in connection with disputes with
other Project tenants or occupants (except to the extent such dispute is based
on Landlord's good faith efforts to benefit Tenant or meet Landlord's
obligations under this Lease);
 
(xxvi) The costs arising from the negligence or willful misconduct of Landlord
or Landlord's employees, agents or contractors;
 
(xxvii) The management office rental to the extent such rental exceeds the fair
market rental for such space;
 
(xxviii) The costs of correction of latent defects in the Project to the extent
covered by warranties;
 
(xxix) The costs of Landlord's membership in professional organizations (such
as, by way of example and without limitation, BOMA) in excess of $2,500.00 per
year;
 
(xxx) Reserves for Landlord's repair, replacement or improvement of the Project
or any portion thereof;
 
(xxxi) Fees and reimbursements payable to Landlord (including its parent
organization, subsidiaries and/or affiliates) or by Landlord for management of
the Project which exceed the amount which would normally be paid to a reputable
company, in connection with the management of Comparable Buildings in the Market
Area (as such terms are defined below), and which is not, directly or
indirectly, affiliated with Landlord; and
 
(xxxii) Any costs or expenses of any kind or nature which are exclusively
related to or for any other building forming part of the Project (other than the
Buildings).
 
(b) "Taxes" shall mean all ad valorem taxes, personal property taxes, and all
other taxes, assessments, embellishments, use and occupancy taxes, transit
taxes, water, sewer and pure water charges not included in Section 5.1.(a)(v)
above, excises, levies, license fees or taxes, and all other similar charges,
levies, penalties, or taxes, if any, which are levied, assessed, or imposed, by
any Federal, State, county, or municipal authority, whether by taxing districts
or authorities presently in existence or by others subsequently created, upon,
or due and payable in connection with, or a lien upon, all or any portion of the
tax parcel on which the Buildings are located, or facilities used in connection
therewith, and rentals or receipts therefrom and all taxes of whatsoever nature
that are imposed in substitution for or in lieu of any of the taxes,
assessments, or other charges included in its definition of Taxes, and any costs
and expenses of contesting the validity of same.
 
(c) "Lease Year" shall mean the twelve (12) month period commencing January 1st
and ending December 31st.
 
(d) "Tenant's Building Percentage" Landlord shall segregate Operating Expenses
into two (2) separate and exclusive categories, one (1) such category, to be
applicable only to Operating Expenses incurred for the Buildings and the other
category applicable to Operating Expenses incurred for the Common Areas and/or
the Project as a whole.  Tenant's Building Only Percentage shall be calculated
by dividing the number of rentable square feet of the Premises by the total
number of rentable square feet in the Building ("Tenant's Building Only
Percentage"), and currently shall mean one hundred percent (100%), with respect
to each Building.  If there is a change in the total Building Rentable Area as a
result of an addition to a Building, partial destruction, modification or
similar cause, which event causes a reduction or increase on a permanent basis,
Landlord shall make adjustments in the computations as shall be necessary to
provide for any such changes.  Tenant's Common Area Building Percentage shall be
calculated by dividing the number of rentable square feet of the Premises by the
total number of rentable square feet of all buildings in the Project ("Tenant's
Common Area Building Percentage").  Consequently, any reference in this Lease to
"Tenant's Building Percentage" shall mean and refer to both Tenant's Building
Only Percentage and Tenant's Common Area Building Percentage of Operating
Expenses.  Tenant's Building Percentage shall be determined separately for each
individual Building in which a portion of the Premises may be located.
 
(e) "Tenant's Tax Percentage" shall mean the percentage determined by dividing
the Rentable Area of the Premises by the total Rentable Area of all buildings on
the same tax parcel on which a Building is located.  Tenant's Tax Percentage
shall be determined separately for each Building in which a portion of the
Premises may be located.
 
(f) "Market Area" shall mean Redwood City, California (the "City") and the
cities of San Mateo and Foster City, California.
 
(g) "Comparable Buildings" shall mean comparable two-storey Class "A" office/R&D
use buildings in the Market Area.
 
(h) "Applicable Laws" shall mean any and all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and requirements
of all federal, state, county, municipal and governmental authorities and all
administrative or judicial orders or decrees and all permits, licenses,
approvals and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Project, the Premises or the Buildings
or the use or operation thereof, whether now existing or hereafter enacted,
including, without limitation, the Americans with Disabilities Act of 1990, 42
USC 12111 et seq. (the "ADA") as the same may be amended from time to time, all
Environmental Laws (as hereinafter defined), and any CC&R's, or any corporation,
committee or association formed in connection therewith, or any supplement
thereto recorded in any official or public records with respect to the Project
or any portion thereof.
 
5.2 Tenant shall pay to Landlord, as Additional Rent, Tenant's Share (as
hereinafter defined) of the Operating Expenses.  "Tenant's Share" shall be
determined by multiplying Operating Expenses for any Lease Year or pro rata
portion thereof, by Tenant's Building Percentage.  Landlord shall, in advance of
each Lease Year, estimate what Tenant's Share will be for such Lease Year based,
in part, on Landlord's operating budget for such Lease Year, and Tenant shall
pay Tenant's Share as so estimated each month (the "Monthly Escalation
Payments").  The Monthly Escalation Payments shall be due and payable at the
same time and in the same manner as the Monthly Rent.  Amounts due from Tenant
under this Article 5 shall be determined separately for each Building in which a
portion of the Premises may be located.
 
5.3 Landlord shall, within one hundred fifty (150) days after the end of each
Lease Year, or as soon thereafter as reasonably possible, provide Tenant with a
written statement of the actual Operating Expenses incurred during such Lease
Year for the Project and such statement shall set forth Tenant's Share of such
Operating Expenses.  Tenant shall pay Landlord, as Additional Rent, the
difference between Tenant's Share of Operating Expenses and the amount of
Monthly Escalation Payments made by Tenant attributable to said Lease Year, such
payment to be made within thirty (30) days of the date of Tenant's receipt of
said statement (except as provided in Section 5.4 below); similarly, Tenant
shall receive a credit if Tenant's Share is less than the amount of Monthly
Escalation Payments collected by Landlord during said Lease Year, such credit to
be applied to future Rent to become due hereunder.  If utilities or any other
components of Operating Expenses increase materially during any Lease Year,
Landlord may revise Monthly Escalation Payments due during such Lease Year by
giving Tenant written notice to that effect; and thereafter, Tenant shall pay,
in each of the remaining months of such Lease Year, a sum equal to the amount of
the revised difference in Operating Expenses multiplied by Tenant's Building
Percentage divided by the number of months remaining in such Lease Year.
 
5.4 If, within ninety (90) days following Tenant's receipt of the Operating
Expense statement or Taxes statement, neither party hereto delivers to the other
party a notice referring in reasonable detail to one (1) or more errors in such
statement, it shall be deemed conclusively that the information set forth in
such statement(s) is correct (absent manifest error).  Tenant shall, however, be
entitled to conduct or require an audit to be conducted, provided that (a) not
more than one (1) such audit may be conducted during any Lease Year of the Term,
or portion thereof, covered by Landlord's written statement (each, an "Audit
Period"), (b) the records for each Audit Period may be audited only once,
(c) such audit is commenced within ninety (90) days following Tenant's receipt
of the applicable statement, and (d) such audit is completed and a copy of a
final report is delivered to Landlord within two hundred ten (210) days
following Tenant's receipt of the applicable statement.  If Landlord responds to
any such audit with an explanation of any issues raised in the audit, such
issues shall be deemed resolved unless Tenant responds to Landlord and objects
within thirty (30) days after receipt of Landlord's response to the audit.  In
no event shall payment of Rent ever be contingent upon the performance of such
audit.  For purposes of any audit, Tenant or Tenant's duly authorized
representative, at Tenant's sole cost and expense (except as otherwise provided
below), shall have the right, upon fifteen (15) days' written notice to
Landlord, to inspect Landlord's books and records pertaining to Operating
Expenses and Taxes at the offices of Landlord or Landlord's managing agent
during ordinary business hours, provided that such audit must be conducted so as
not to unreasonably interfere with Landlord's business operations and must be
reasonable as to scope and time.  If actual Operating Expenses or Taxes are
finally determined (by agreement of the parties, arbitration or a court of
competent jurisdiction) to have been overstated or understated by Landlord for
any Audit Period, then the parties shall within thirty (30) days thereafter make
such adjustment payment or refund as is applicable, and if actual Operating
Expenses or Taxes are finally determined (by agreement of the parties,
arbitration or a court of competent jurisdiction) to have been overstated by
Landlord for any Audit Period by in excess of five percent (5%), then Landlord
shall pay the reasonable cost of Tenant's audit.
 
5.5 [Intentionally Omitted].
 
5.6 Tenant shall pay to Landlord, as Additional Rent, "Tenant's Tax Share" (as
hereinafter defined) of the Taxes.  "Tenant's Tax Share" shall be determined by
multiplying Taxes for any Lease Year or pro rata portion thereof, by Tenant's
Tax Percentage.  Landlord shall, in advance of each Lease Year, estimate what
Tenant's Tax Share will be for such Lease Year and Tenant shall pay Tenant's Tax
Share as so estimated each month (the "Monthly Tax Payments").  The Monthly Tax
Payments shall be due and payable at the same time and in the same manner as the
Monthly Rent.
 
5.7 Landlord shall, within one hundred twenty (120) days after the end of each
Lease Year, or as soon thereafter as reasonably possible, provide Tenant with a
written statement of the actual Taxes incurred during such Lease Year for the
tax parcel on which the Building is located and such statement shall set forth
Tenant's Tax Share of such Taxes.  Tenant shall pay Landlord, as Additional
Rent, the difference between Tenant's Tax Share of any increases in Taxes and
the amount of Monthly Tax Payments made by Tenant attributable to said Lease
Year, such payment to be made within thirty (30) days of the date of Tenant's
receipt of said statement; similarly, Tenant shall receive a credit if Tenant's
Tax Share is less than the amount of Monthly Tax Payments collected by Landlord
during said Lease Year, such credit to be applied to Rent to become due
hereunder.  If Taxes increase by a material amount during any Lease Year,
Landlord may revise Monthly Tax Payments due during such Lease Year by giving
Tenant written notice to that effect; and, thereafter, Tenant shall pay, in each
of the remaining months of such Lease Year, a sum equal to the amount of revised
difference in Taxes multiplied by Tenant's Tax Percentage divided by the number
of months remaining in such Lease Year.
 
5.8 If the Taxes for any Lease Year are changed as a result of protest, appeal
or other action taken by a taxing authority, the Taxes as so changed shall be
deemed the Taxes for such Lease Year.  Any reasonable expenses incurred by
Landlord in attempting to protest, reduce or minimize Taxes shall be included in
Taxes in the Lease Year in which those expenses are paid.  Landlord shall have
the exclusive right to conduct such contests, protests and appeals of the Taxes
as Landlord shall determine is appropriate in Landlord's sole discretion.
 
5.9 Landlord's and Tenant's obligations with respect to Additional Rent and the
payment or refund of Tenant's Share of Operating Expenses and Tenant's Tax Share
of Taxes shall survive the Expiration Date or Termination Date of this Lease.
 
ARTICLE 6.
 
SERVICES TO BE PROVIDED BY LANDLORD
 
6.1 Subject to Articles 5 and 10 herein, Landlord agrees to furnish or cause to
be furnished to the Premises the utilities and services described in the
Standards for Utilities and Services, attached hereto as Exhibit G, subject to
the conditions and in accordance with the standards set forth herein.
 
6.2 Landlord shall not be liable for any loss or damage arising or alleged to
arise in connection with the failure, stoppage, or interruption of any such
services; nor shall the same be construed as an eviction of Tenant, work an
abatement of Rent, entitle Tenant to any reduction in Rent, or relieve Tenant
from the operation of any covenant or condition herein contained; it being
further agreed that Landlord reserves the right to discontinue temporarily such
services or any of them at such times as may be necessary by reason of repair or
capital improvements performed within the Project, accident, unavailability of
employees, repairs, alterations or improvements, or whenever by reason of
strikes, lockouts, riots, acts of God, or any other happening or occurrence
beyond the reasonable control of Landlord.  In the event of any such failure,
stoppage or interruption of services, Landlord shall use reasonable diligence to
have the same restored.  Neither diminution nor shutting off of light or air or
both, nor any other effect on the Project by any structure erected or condition
now or hereafter existing on lands adjacent to the Project, shall affect this
Lease, abate Rent, or otherwise impose any liability on Landlord.
 
6.3 Landlord shall have the right to reduce heating, cooling, or lighting within
the Premises and in the public area in the Building as required by any mandatory
fuel or energy-saving program.
 
6.4 Tenant shall separately arrange with the applicable local public authorities
or utilities, as the case may be, for the furnishing of and payment of all
telephone and facsimile services as may be required by Tenant in the use of the
Premises.  Tenant shall directly pay for such telephone and facsimile services
as may be required by Tenant in the use of the Premises.  Tenant shall directly
pay for such telephone and facsimile services, including the establishment and
connection thereof, at the rates charged for such services by said authority or
utility; and the failure of Tenant to obtain or to continue to receive such
services for any reason whatsoever shall not relieve Tenant of any of its
obligations under this Lease.
 
6.5 Tenant shall have the right to directly control the thermostats within the
Premises that control the Building HVAC system.
 
6.6 Notwithstanding anything to the contrary in Section 6.2 or elsewhere in this
Lease, if (a) Landlord fails to provide Tenant with the services described in
Section 6.1, or Landlord enters the Premises and such entry interferes with
Tenant's reasonable use of the Premises (b) such failure or Landlord's entry is
not due to any one or more Force Majeure Events or to an event covered by
Article 19, (c) Tenant has given Landlord reasonably prompt written notice of
such failure or that such entry by Landlord is unreasonably interfering with
Tenant's use of the Premises and (d) as a result of such failure all or any part
of the Premises are rendered untenantable for more than five (5) consecutive
business days, then Tenant shall be entitled to an abatement of Rent
proportional to the extent to which the Premises are thereby rendered unusable
by Tenant, commencing with the later of (i) the sixth business day during which
such untenantability continues or (ii) the sixth business day after Landlord
receives such notice from Tenant, until the Premises (or part thereof affected)
are again tenantable.  The foregoing rental abatement shall be Tenant's
exclusive remedy therefor.  Notwithstanding the foregoing, the provisions of
Article 19 below and not the provisions of this subsection shall govern in the
event of casualty damage to the Premises and the provisions of Article 20 below
and not the provisions of this subsection shall govern in the event of
condemnation of all or a part of the Premises.
 
ARTICLE 7.
 
REPAIRS AND MAINTENANCE BY LANDLORD
 
7.1 Landlord shall provide for the cleaning, repair, maintenance and replacement
of the Common Areas in first class order, condition and repair as part of
Operating Expenses (to the extent permitted by Section 5.1).  Unless otherwise
expressly stipulated herein, Landlord shall not be required to make any
improvements or repairs of any kind or character to the Premises during the
Term, Landlord shall also be responsible for the repair, maintenance and
replacement to the following:  the exterior and structural walls, corridors,
windows, roof (structure and membrane), foundation of the Premises, the
integrated Building utility and mechanical systems and other Base Building (as
defined below) elements of the Premises; the Common Areas, including any
structural elements and equipment of the Project, landscaping and paving;
underground utilities, water mains, drainage facilities and the like serving the
Premises and the Project.  As used in this Lease, the "Base Building" shall
include the structural portions of the Buildings, and the public restrooms,
elevators, exit stairwells and the systems and equipment (including HVAC
equipment other than the Supplemental HVAC Equipment (as defined below), if any)
located in the internal core of the Buildings.
 
7.2 Subject to Tenant's reasonable security requirements, Landlord or Landlord's
officers, agents, and representatives (subject to any security regulations
imposed by any governmental authority) shall have the right to enter all parts
of the Premises at all reasonable hours upon reasonable prior notice to Tenant
(other than in an emergency) to inspect, clean, make repairs to the Project or
the Premises which are necessary or required by this Lease, to cure any defaults
of Tenant hereunder that Landlord elects to cure pursuant to Section 22.5,
below, to show the Premises to prospective tenants (during the final nine (9)
months of the Term or at any time after the occurrence of an Event of Default
that remains uncured), mortgagees or purchasers of the Building, or to provide
any service which it is obligated or elects to furnish to Tenant; and Tenant
shall not be entitled to any abatement or reduction of Rent by reason
thereof.  Landlord shall have the right to enter the Premises at any time and by
any means in the case of an emergency.  Notwithstanding the foregoing, when
entering the Premises, Landlord shall use commercially reasonable efforts not to
adversely affect Tenant's use and enjoyment of the Premises.
 
7.3 Except as otherwise expressly provided in this Lease, Tenant hereby waives
all rights it would otherwise have under California Civil Code Sections 1932(1)
and 1942(a) or any successor statutes to deduct repair costs from Rent and/or
terminate this Lease as the result of any failure by Landlord to maintain or
repair.
 
ARTICLE 8.
 
REPAIRS AND CARE OF PROJECT BY TENANT
 
8.1 If the Building, the Project, or any portion thereof, which Landlord is
required to maintain or repair pursuant to Section 7.1, are damaged or are
destroyed through the negligence or misuse of Tenant, its servants, agents,
employees, or anyone permitted by Tenant to be in the Building, then the
reasonable cost of the necessary repairs, replacements, or alterations shall be
borne by Tenant who shall pay the same to Landlord as Additional Rent within
thirty (30) days after demand, subject to Section 13.4 below.  Landlord shall
have the right, but not the obligation, to make any repairs necessitated by such
damage.
 
8.2 Subject to Section 13.4 below, Tenant agrees, at its sole cost and expense,
to repair or replace any damage or injury done to the Project, or any part
thereof, caused by Tenant, Tenant's agents, employees, licensees, or invitees
which Landlord elects not to repair.  Tenant shall not injure the Project or the
Premises and shall maintain all elements of the Premises not required to be
maintained by Landlord pursuant to Section 7.1 above, in good order, condition
and in good repair.  Such maintenance and repair obligations specifically
include Tenant's supplemental HVAC equipment currently in place on the roof of
the 2800 Bridge Building and the 3000 Bridge Building (the "Supplemental HVAC
Equipment").  If Tenant fails to keep such elements of the Premises in such good
order, condition, and repair, Landlord, upon prior notice to Tenant and
reasonable opportunity to cure, may restore the Premises to such good order and
condition and make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant's property or business by reason thereof, and
within thirty (30) days after completion thereof, Tenant shall pay to Landlord,
as Additional Rent, upon demand, the cost of restoring the Premises to such good
order and condition and of the making of such repairs, plus an additional charge
of ten percent (10%) thereof.  Upon the Expiration Date or the Termination Date,
Tenant shall surrender and deliver up the Premises to Landlord in the same
condition in which it existed at the Effective Date, excepting only ordinary
wear and tear and damage arising from any cause not required to be repaired by
Tenant or Landlord.
 
8.3 Tenant shall provide its own janitorial and cleaning services to the
Premises at Tenant's sole cost and expense.  Landlord is not obligated to
provide any janitorial or cleaning services to the Premises.
 
8.4 Tenant shall be solely responsible for the maintenance, repair, replacement
of Tenant's equipment and personal property.
 
ARTICLE 9.
 
TENANT'S EQUIPMENT AND INSTALLATIONS
 
9.1 If heat-generating machines or equipment, including telephone equipment,
(other than the machines and equipment existing in the Premises as of the
Effective Date, similar machines and equipment density in the Must-Take Space,
and comparable replacements of those existing machines and equipment) cause the
temperature in the Premises, or any part thereof, to exceed the temperatures the
Building's air conditioning system would be able to maintain in such Premises
were it not for such heat-generating equipment, then Landlord shall have no
obligation to modify the Building's air conditioning system or to respond to
complaints from Tenant with respect to the temperature in the Premises and
Tenant shall be solely responsible for any consequences to persons in the
Premises or Tenant's Property resulting from those increased temperatures.
 
9.2 Tenant shall not, without the specific written consent of Landlord (which
consent shall not be unreasonably withheld, conditioned, or delayed), install or
maintain any apparatus or device within the Premises which shall increase the
usage of electrical power or water for the Premises to an amount greater than
that for which the Premises were designed.
 
ARTICLE 10.
 
FORCE MAJEURE
 
10.1 It is understood and agreed that with respect to any service or other
obligation to be furnished or obligations to be performed by either party, in no
event shall either party be liable for failure to furnish or perform the same
when prevented from doing so by strike, lockout, breakdown, accident, supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts, or
employees necessary to furnish such service or meet such obligation; or because
of war or other emergency; or for any cause beyond the reasonable control with
the party obligated for such performance; or for any cause due to any act or
omission of the other party or its agents, employees, licensees, invitees, or
any persons claiming by, through, or under the other party; or because of the
failure of any public utility to furnish services; or because of order or
regulation of any federal, state, county or municipal authority (collectively,
"Force Majeure Events").  Nothing in this Section 10.1 shall limit or otherwise
modify or waive Tenant's obligation to pay Base Rent and Additional Rent as and
when due pursuant to the terms of this Lease.
 
ARTICLE 11.
 
CONSTRUCTION, MECHANICS' AND MATERIALMAN'S LIENS
 
11.1 Tenant shall not suffer or permit any construction, mechanics' or
materialmans' lien to be filed against the Premises or any portion of the
Project by reason of work, labor services, or materials supplied or claimed to
have been supplied to Tenant.  Nothing herein contained shall be deemed or
construed in any way as constituting the consent or request of Landlord,
expressed or implied, by inference or otherwise, for any contractor,
subcontractor, laborer, or materialman to perform any labor or to furnish any
materials or to make any specific improvement, alteration, or repair of or to
the Premises or any portion of the Project.
 
11.2 If any such construction, mechanics' or materialmans' lien shall at any
time be filed against the Premises or any portion of the Project as the result
of any act or omission of Tenant, Tenant covenants that it shall, within twenty
(20) days after Tenant has notice of the claim for lien, procure the discharge
thereof by payment or by giving security or in such other manner as is or may be
required or permitted by law or which shall otherwise satisfy Landlord.  If
Tenant fails to take such action, Landlord, in addition to any other right or
remedy it may have, may take such action as may be reasonably necessary to
protect its interests.  Any amounts paid by Landlord in connection with such
action, all other expenses of Landlord incurred in connection therewith,
including reasonable attorneys' fees, court costs, and other necessary
disbursements shall be repaid by Tenant to Landlord within thirty (30) days
after demand.
 
ARTICLE 12.
 
[INTENTIONALLY OMITTED]
 
ARTICLE 13.
 
INSURANCE
 
13.1 Landlord shall maintain, as a part of Operating Expenses, special causes of
loss form insurance on the Project in an amount equal to the full replacement
cost of the Project, liability insurance and rental insurance, subject to such
deductibles as Landlord may determine.  Landlord shall not be obligated to
insure, and shall not assume any liability of risk of loss for, any of Tenant's
furniture, equipment, machinery, goods, supplies, improvements or alterations
upon the Premises.  Such insurance shall be maintained with an insurance company
selected, and in amounts desired, by Landlord or Landlord's mortgagee, and
payment for losses thereunder shall be made solely to Landlord subject to the
rights of the holder of any mortgage or deed of trust which may now or hereafter
encumber the Project.  Additionally Landlord may maintain such additional
insurance, including, without limitation, earthquake insurance and flood
insurance, as Landlord may in its sole discretion elect.  The cost of all such
additional insurance shall also be part of the Operating Expenses.  Any or all
of Landlord's insurance may be provided by blanket coverage maintained by
Landlord or any affiliate of Landlord under its insurance program for its
portfolio of properties, and in such event Operating Expenses shall include the
portion of the reasonable cost of blanket insurance that is allocated to the
Project.
 
13.2 Tenant, at its own expense, shall maintain with insurers authorized to do
business in the State of California and which are rated A- and have a financial
size category of at least VIII in the most recent Best's Key Rating Guide, or
any successor thereto (or if there is none, an organization having a national
reputation), (a) commercial general liability insurance, including Broad Form
Property Damage and Contractual Liability with the following minimum
limits:  General Aggregate $3,000,000.00; Products/Completed Operations
Aggregate $2,000,000.00; Each Occurrence $2,000,000.00; Personal and Advertising
Injury $1,000,000.00; Medical Payments $5,000.00 per person, (b) Umbrella/Excess
Liability on a following form basis with the following minimum limits:  General
Aggregate $5,000,000.00; Each Occurrence $5,000,000.00; (c) Workers'
Compensation with statutory limits; (d) Employer's Liability insurance with the
following limits:  Bodily injury by disease per person $1,000,000.00; Bodily
injury by accident policy limit $1,000,000.00; Bodily injury by disease policy
limit $1,000,000.00; (e) property insurance on special causes of loss insurance
form covering any and all personal property of Tenant including but not limited
to alterations, improvements (inclusive of the tenant improvements which exist
in the Premises as of the Effective Date), betterments, furniture, fixtures and
equipment in an amount not less than their full replacement cost, with a
deductible not to exceed $100,000.00; and (f) business auto liability insurance
having a combined single limit of not less than One Million
Dollars ($1,000,000.00) per occurrence and insuring Tenant against liability for
claims arising out of ownership, maintenance or use of any owned, hired or
non-owned automobiles.  At all times during the Term, such insurance shall be
maintained, and Tenant shall cause a current and valid certificate of such
policies to be deposited with Landlord.  If Tenant fails to have a current and
valid certificate of such policies on deposit with Landlord at all times during
the Term and such failure is not cured within ten (10) business days following
Tenant's receipt of notice thereof from Landlord, Landlord shall have the right,
but not the obligation, to obtain such an insurance policy, and Tenant shall be
obligated to pay Landlord the amount of the premiums applicable to such
insurance within thirty (30) days after Tenant's receipt of Landlord's request
for payment thereof.  Said policy of liability insurance shall name Landlord and
Landlord's managing agent as additional insureds and Tenant as the
insured.  Tenant will give thirty (30) days' (ten (10) days with respect to a
cancellation for nonpayment of premium) written notice to Landlord of any
cancellation of the liability insurance policy.
 
13.3 Landlord may require Tenant to adjust no more frequently than once every
three years the amount of coverage required in Section 13.2 hereof to such
amount as in Landlord's reasonable opinion, adequately protects Landlord's
interest; provided the same does not exceed the amount of coverage customarily
required of comparable tenants in Comparable Buildings in the Market Area.
 
13.4 Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
each hereby waives any and all rights of recovery, claim, action, or cause of
action against the other, its agents, employees, licensees, or invitees for any
loss or damage to or at the Premises or the Project or any personal property of
such party therein or thereon by reason of fire, the elements, or any other
cause which would be insured against under the terms of (i) fire and extended
coverage insurance or (ii) the liability insurance referred to in Section 13.2,
to the extent of such insurance, regardless of cause or origin, including
omission of the other party hereto, its agents, employees, licensees, or
invitees.  Landlord and Tenant covenant that no insurer shall hold any right of
subrogation against either of such parties with respect thereto.  This waiver
shall be ineffective against any insurer of Landlord or Tenant to the extent
that such waiver is prohibited by the laws and insurance regulations of the
State of California.  The parties hereto agree that any and all such insurance
policies required to be carried by either shall be endorsed with a subrogation
clause, substantially as follows:  "This insurance shall not be invalidated
should the insured waive, in writing prior to a loss, any and all right of
recovery against any party for loss occurring to the property described therein,
" and shall provide that such party's insurer waives any right of recovery
against the other party in connection with any such loss or damage.
 
13.5 In the event Tenant's occupancy or conduct of business in or on the
Premises, whether or not Landlord has consented to the same, results in any
increase in premiums for the insurance carried from time to time by Landlord
with respect to the Buildings, Tenant shall pay any such increase in premiums as
Rent within thirty (30) days after bills for such additional premiums shall be
rendered by Landlord.  In determining whether increased premiums are a result of
Tenant's use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Building showing the various components of
such rate, shall be conclusive evidence of the several items and charges which
make up such rate.  Tenant shall promptly comply with all reasonable
requirements of the insurance authority or of any insurer now or hereafter in
effect relating to the Premises.
 
ARTICLE 14.
 
QUIET ENJOYMENT
 
14.1 Provided Tenant is not in default under this Lease after the expiration of
any period for cure in the performance of all its obligations under this Lease,
including, but not limited to, the payment of Rent and all other sums due
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance by Landlord or any party claiming through Landlord,
subject to the provisions and conditions set forth in this Lease.
 
ARTICLE 15.
 
ALTERATIONS
 
15.1 Tenant agrees that, except as expressly permitted in this Article 15, it
shall not make or allow to be made any alterations, physical additions, or
improvements in or to the Premises without first obtaining the written consent
of Landlord in each instance.  As used herein, the term "Minor Alteration"
refers to an alteration that (a) does not affect the outside appearance of the
Building and is not visible from the Common Areas, (b) is non-structural and
does not impair the strength or structural integrity of the Building, and (c)
does not adversely affect the mechanical, electrical, HVAC or other systems of
the Building.  Landlord agrees not to unreasonably withhold its consent to any
Minor Alteration.  Landlord's consent to any other alteration may be
conditioned, given, or withheld in Landlord's sole discretion.  Notwithstanding
the foregoing, Landlord consents to any Minor Alterations, so long as (i) the
aggregate cost of such work is less than $100,000.00 in any twelve-month period,
(ii) such work constitutes a Minor Alteration (iii) no building permit is
required in connection therewith or Tenant obtains a building permit if one is
required, (iv) such work conforms to the then existing Building standards; and
(v) Tenant provides Landlord with written notice of the scope of the proposed
work and the time that the proposed work is to be commenced and provides
Landlord with copies of any plans and specifications and building permits
obtained in connection with the proposed Minor Alteration.  At the time of any
request for Landlord's consent, Tenant shall submit to Landlord plans and
specifications of the proposed alterations, additions, or improvements; and
Landlord shall have a period of not less than twenty (20) days therefrom in
which to review and approve or disapprove said plans; provided that if Landlord
determines in good faith that Landlord requires a third party to assist in
reviewing such plans and specifications, Landlord shall instead have a period of
not less than thirty (30) days in which to review and approve or disapprove said
plans.  Tenant shall pay to Landlord within thirty (30) days of invoice, the
reasonable out-of-pocket cost and expense of Landlord in (A) reviewing said
plans and specifications, and (B) inspecting the alterations, additions, or
improvements to determine whether the same are being performed in accordance
with the approved plans and specifications and all laws and requirements of
public authorities, including, without limitation, the fees of any architect or
engineer employed by Landlord for such purpose.  In any instance where Landlord
grants such consent, and Tenant uses its own contractors, laborers, materialmen,
and others to furnish labor or materials for Tenant's construction
(collectively, "Tenant's Contractors"), Landlord's consent shall be deemed
conditioned upon each of Tenant's Contractors (1) working in harmony and not
interfering with any laborer utilized by Landlord, Landlord's contractors,
laborers, or materialmen; and (2) furnishing Landlord with evidence of
acceptable liability insurance, worker's compensation coverage and if required
by Landlord, completion bonding, and if at any time such entry by one or more
persons furnishing labor or materials for Tenant's work shall cause such
disharmony or interference, the consent granted by Landlord to Tenant may be
withdrawn immediately upon written notice from Landlord to Tenant.  Landlord
agrees not to require completion bonding for any other alterations so long as
the initially named Tenant is the Tenant under this Lease.  Tenant, at its
expense, shall obtain all necessary governmental permits and certificates for
the commencement and prosecution of alterations, additions, or improvements and
for final approval thereof upon completion, and shall cause any alterations,
additions, or improvements to be performed in compliance therewith and with all
applicable laws and requirements of public authorities and with all applicable
requirements of insurance bodies.  All alterations, additions, or improvements
shall be diligently performed in a good and workmanlike manner, using new
materials and equipment at least equal in quality and class to be better than
the original installations of the Building.  Upon the completion of work and
upon request by Landlord, Tenant shall provide Landlord copies of all waivers or
releases of lien from each of Tenant's Contractors.  No alterations,
modifications, or additions to the Project or the Premises shall be removed by
Tenant either during the Term or upon the Expiration Date or the Termination
Date without the express written approval of Landlord unless the alterations,
modifications or additions removed are replaced with items of comparable value
and utility for general office purposes or were installed by Tenant at Tenant's
cost after completion of the Tenant Work and the Tenant MTS Work (as those terms
are defined in Article 56).  Tenant shall not be entitled to any reimbursement
or compensation resulting from its payment of the cost of constructing all or
any portion of said improvements or modifications thereto unless otherwise
expressly agreed by Landlord in writing.
 
15.2 Landlord's approval of Tenant's plans for work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules, and regulations of
governmental agencies or authorities, including, but not limited to, the
Americans with Disabilities Act.
 
15.3 At least five (5) days prior to the commencement of any work permitted to
be done by persons requested by Tenant on the Premises, Tenant shall notify
Landlord of the proposed work and the names and addresses of Tenant's
Contractors.  During any such work on the Premises, Landlord, or its
representatives, shall have the right to go upon and inspect the Premises at all
reasonable times subject to the other provisions of this Lease, and shall have
the right to post and keep posted thereon notices of nonresponsibility or to
take any further action which Landlord may deem to be proper for the protection
of Landlord's interest in the Premises.
 
ARTICLE 16.
 
FURNITURE, FIXTURES, AND PERSONAL PROPERTY
 
16.1 Tenant, at its sole cost and expense, may remove its trade fixtures, office
supplies and moveable office furniture and equipment not attached to the Project
or Premises provided:
 
(a) Such removal is made prior to the Expiration Date or the Termination Date;
and
 
(b) Tenant promptly repairs all damage caused by such removal.
 
16.2 If Tenant does not remove its trade fixtures, office supplies, and moveable
furniture and equipment as herein above provided prior to the Expiration Date or
the Termination Date (unless prior arrangements have been made with Landlord and
Landlord has agreed in writing to permit Tenant to leave such items in the
Premises for an agreed period), then, in addition to its other remedies, at law
or in equity, Landlord shall have the right to have such items removed and
stored at Tenant's sole cost and expense and all damage to the Project or the
Premises resulting from said removal shall be repaired at the cost of Tenant;
Landlord may elect that such items automatically become the property of Landlord
upon the Expiration Date or the Termination Date, and Tenant shall not have any
further rights with respect thereto or reimbursement therefor subject to the
provisions of applicable law.  All other property in the Premises, any
alterations, or additions to the Premises (including wall-to-wall carpeting,
paneling, wall covering, specially constructed or built-in cabinetry or
bookcases), and any other article attached or affixed to the floor, wall, or
ceiling of the Premises shall become the property of Landlord and shall remain
upon and be surrendered with the Premises as a part thereof at the Expiration or
Termination Date regardless of who paid therefor; and Tenant hereby waives all
rights to any payment or compensation therefor.  If, however, Landlord so
requests, in writing, Tenant shall remove, prior to the Expiration Date or the
Termination Date, any and all alterations, additions, fixtures, equipment, and
property placed or installed in the Premises (other than those improvements
Landlord has agreed not to require to be removed as provided in the balance of
this Section 6.2) and shall repair any damage caused by such removal.  Prior to
commencing any alteration, Tenant may request that Landlord notify Tenant
whether or not the proposed alteration will be required by Landlord to be
removed at the end of the Term.  In no event shall Tenant be required to remove
any alterations, additions, fixtures or equipment installed in the Premises as
of the Effective Date.
 
16.3 Except as may be otherwise provided in this Lease, all the furnishings,
fixtures, equipment, effects, and property of every kind, nature, and
description of Tenant and of all persons claiming by, through, or under Tenant
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant, may be on the Premises or elsewhere in
the Project shall be at the sole risk and hazard of Tenant, and if the whole or
any part thereof shall be destroyed or damaged by fire, water, or otherwise, or
by the leakage or bursting of water pipes, steam pipes, or other pipes, by
theft, or from any other cause, no part of said loss or damage is to be charged
to or be borne by Landlord unless due to the gross negligence or willful
misconduct of Landlord or its employees, agents or contractors.
 
ARTICLE 17.
 
PERSONAL PROPERTY AND OTHER TAXES
 
17.1 During the Term hereof, Tenant shall pay, prior to delinquency, all
business and other taxes, charges, notes, duties, and assessments levied, and
rates or fees imposed, charged, or assessed against or in respect of Tenant's
occupancy of the Premises or in respect of the personal property, trade
fixtures, furnishings, equipment, and all other personal and other property of
Tenant contained in the Project (including without limitation taxes and
assessments attributable to the cost or value of any leasehold improvements made
in or to the Premises by or for Tenant after the Effective Date (to the extent
that the assessed value of those leasehold improvements exceeds the assessed
value of standard office improvements in other space in the Project regardless
of whether title to those improvements is vested in Tenant or Landlord)), and
shall hold Landlord harmless from and against all payment of such taxes,
charges, notes, duties, assessments, rates, and fees, and against all loss,
costs, charges, notes, duties, assessments, rates, and fees, and any and all
such taxes.  Tenant shall cause said fixtures, furnishings, equipment, and other
personal property to be assessed and billed separately from the real and
personal property of Landlord.  In the event any or all of Tenant's fixtures,
furnishings, equipment, and other personal property shall be assessed and taxed
with Landlord's real property, Tenant shall pay to Landlord Tenant's share of
such taxes within thirty (30) days after delivery to Tenant by Landlord of a
statement in writing setting forth the amount of such taxes applicable to
Tenant's property.
 
17.2 The demised property herein may be subject to a special assessment levied
by the City of Redwood as part of an Improvement District.  As a part of said
special assessment proceedings (if any), additional bonds were or may be sold
and assessments were or may be levied to provide for construction contingencies
and reserve funds.  Interest shall be earned on such funds created for
contingencies and on reserve funds which will be credited for the benefit of
said assessment district.  To the extent surpluses are created in said district
through unused contingency funds, interest earnings or reserve funds, such
surpluses shall be deemed the property of Landlord.  Notwithstanding that such
surpluses may be credited on assessments otherwise due against the Premises,
Tenant shall pay to Landlord, as Additional Rent if, and at the time of any such
credit of surpluses, an amount equal to all such surpluses so credited.  For
example:  if (i) the property is subject to an annual assessment of $1,000.00,
and (ii) a surplus of $200.00 is credited towards the current year’s assessment
which reduces the assessment amount shown on the property tax bill from
$1,000.00 to $800.00, Tenant shall, upon receipt of notice from Landlord, pay to
Landlord said $200.00 credit as Additional Rent.
 
ARTICLE 18.
 
ASSIGNMENT AND SUBLETTING
 
18.1 Tenant shall not, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or conditioned (except that Landlord
shall in no event be obligated to consent to an encumbrance of this Lease or any
transfer by operation of law):  (a) assign, convey, mortgage or otherwise
transfer this Lease or any interest hereunder, or sublease the Premises, or any
part thereof, whether voluntarily or by operation of law; or (b) permit the use
of the Premises or any part thereof by any person other than Tenant and its
employees.  Any such transfer, sublease or use described in the preceding
sentence (a "Transfer") occurring without the prior written consent of Landlord
shall, at Landlord's option, be void and of no effect.  Landlord's consent to
any Transfer shall not constitute a waiver of Landlord's right to withhold its
consent to any future Transfer.  Landlord may require as a condition to its
consent to any assignment of this Lease that the assignee execute an instrument
in which such assignee assumes the remaining obligations of Tenant hereunder;
provided that the acceptance of any assignment of this Lease by the applicable
assignee shall automatically constitute the assumption by such assignee of all
of the remaining obligations of Tenant that accrue following such
assignment.  The voluntary or other surrender of this Lease by Tenant or a
mutual cancellation hereof shall not work a merger and shall, at the option of
Landlord, terminate all or any existing sublease or may, at the option of
Landlord, operate as an assignment to Landlord of Tenant's interest in any or
all such subleases.
 
18.2 For purposes of this Lease, the term "Transfer" shall also include (i) if a
Tenant is a partnership or limited liability company, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, members or managers thereof, or transfer of twenty-five percent
(25%) or more of partnership or membership interests therein within a twelve
(12) month period, or the dissolution of the partnership or the limited
liability company without immediate reconstitution thereof, and (ii) if Tenant
is a corporation whose stock is not publicly held and not traded through an
exchange or over the counter or any other form of entity, (A) the dissolution,
merger, consolidation or other reorganization of Tenant, the sale or other
transfer of more than an aggregate of fifty percent (50%) of the voting shares
or other interests of or in Tenant (other than to immediate family members by
reason of gift or death), within a twelve (12) month period, or (B) the sale,
mortgage, hypothecation or pledge of more than an aggregate of fifty percent
(50%) of the value of the unencumbered assets of Tenant within a twelve (12)
month period.  Notwithstanding the foregoing, transfers of the stock of the
initially named Tenant shall not constitute a Transfer under this Lease.
 
18.3 If Tenant desires the consent of Landlord to a Transfer, Tenant shall
submit to Landlord, at least fifteen (15) business days prior to the proposed
effective date of the Transfer, a written notice (the "Transfer Notice") which
includes (a) the name of the proposed sublessee or assignee, (b) the nature of
the proposed sublessee's or assignee's business, (c) the terms and provisions of
the proposed sublease or assignment, and (d) current financial statements and
information on the proposed sublessee or assignee.  Upon receipt of the Transfer
Notice, Landlord may request additional reasonable information concerning the
Transfer or the proposed sublessee or assignee (the "Additional
Information").  Landlord shall not unreasonably withhold its consent to any
assignment or sublease (excluding an encumbrance or transfer by operation of
law), which consent or lack thereof shall be provided within fifteen (15)
business days of receipt of Tenant's Transfer Notice; provided, however, Tenant
hereby agrees that it shall be a reasonable basis for Landlord to withhold its
consent if Landlord has not received the Additional Information requested by
Landlord.  Without limiting any other reasonable basis for Landlord to withhold
its consent to the proposed Transfer, Landlord and Tenant agree that for
purposes of this Lease and any Applicable Law, Landlord shall not be deemed to
have unreasonably withheld its consent if, in the good faith judgment of
Landlord:  (i) the transferee is of a character or engaged in a business which
is not in keeping with the standards or criteria used by Landlord in leasing the
Project, or the general character or quality of the Project; (ii) the financial
condition of the transferee is such that it may not be able to perform its
obligations in connection with this Lease (or otherwise does not satisfy
Landlord’s standards for financial standing with respect to tenants under direct
leases of comparable economic scope); (iii) the transferee, or any person or
entity which directly or indirectly controls, is controlled by, or is under
common control with, the transferee, is a tenant of or negotiating for space in
the Project occupies space in the Project or has negotiated with Landlord within
the preceding ninety (90) days (or is currently negotiating with Landlord) to
lease space in the Project and for which Landlord has comparable space, (iv) the
transferee has the power of eminent domain, is a governmental agency or an
agency or subdivision of a foreign government; (v) an Event of Default by Tenant
has occurred and is uncured at the time Tenant delivers the Transfer Notice to
Landlord; (vi) in the good faith judgment of Landlord, such a Transfer would
violate any term, condition, covenant, or agreement of Landlord involving the
Project or any other tenant's lease within it or would give an occupant of the
Project a right to cancel or modify its lease; (vii) [intentionally omitted];
(viii) in Landlord’s reasonable judgment, the use of the Premises by the
proposed transferee would not be comparable to the types of office use by other
tenants in the Project, would result in more than a reasonable density of
occupants per square foot of the Premises, would materially increase the burden
on elevators or other Building systems or equipment over the burden thereon
prior to the proposed Transfer, would require increased services by Landlord or
would require any alterations to the Project to comply with Applicable Laws,
unless Tenant agrees to pay the cost of those required alterations; (ix) the
transferee intends to use the space for purposes which are not permitted under
this Lease; (x) the terms of the proposed Transfer would allow the transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the transferee to occupy space
leased by Tenant pursuant to any such right); (xi) the proposed Transfer would
result in more than three subleases per each full floor of the Premises being in
effect at any one time during the Term; (xii) any ground lessor or mortgagee
whose consent to such Transfer is required fails to consent thereto.  Tenant
hereby waives any right to terminate the Lease as a remedy for Landlord
wrongfully withholding its consent to any Transfer.
 
18.4 Landlord and Tenant agree that, in the event of any approved assignment or
subletting, the rights of any such assignee or sublessee of Tenant herein shall
be subject to all of the terms, conditions, and provisions of this Lease,
including, without limitation, restriction on use, assignment, and subletting
and the covenant to pay Rent.  In the event any Monetary Default by Tenant has
occurred hereunder and is continuing past any applicable notice and cure period,
Landlord may collect the rent owing by the assignee or sublessee directly from
such assignee or sublessee and apply the amount so collected to the Rent herein
reserved.  No such consent to or recognition of any such assignment or
subletting shall constitute a release of Tenant of Tenant's performance
hereunder from further performance by Tenant or covenants undertaken to be
performed by Tenant herein.  Tenant shall remain liable and responsible for all
Rent and other obligations herein imposed upon Tenant (except to the extent
collected from any assignee or transferee).  Consent by Landlord to a particular
assignment, sublease, or other transaction shall not be deemed a consent to any
other or subsequent transaction.  In any case where Landlord's consent is
required hereunder to any Transfer, whether or not Landlord consents to such
Transfer, Tenant shall pay any reasonable attorneys' fees incurred by Landlord
in connection with such Transfer, including, without limitation, fees incurred
in reviewing documents relating to, or evidencing, said assignment, sublease, or
other transaction; provided that those costs shall not exceed $1,500 with
respect to any single Transfer so long as Tenant and the proposed transferee
execute Landlord's standard form of consent document without negotiation
requiring more than two hours of Landlord's attorney's time.  All documents
utilized by Tenant to evidence any subletting or assignment for which Landlord's
consent has been requested and is required hereunder, shall be subject to prior
approval (not to be unreasonably withheld, conditioned or delayed) by Landlord
or its attorney.
 
18.5 Tenant shall be bound and obligated to pay Landlord a portion of any sums
or economic consideration payable to Tenant by any sublessee, assignee,
licensee, or other transferee, within thirty (30) days following receipt thereof
by Tenant from such sublessee, assignee, licensee, or other transferee, as the
case might be, as follows:
 
(a) In the case of an assignment, fifty percent (50%) of any sums or other
economic consideration received by Tenant as a result of such assignment shall
be paid to Landlord after first deducting Tenant's costs, including the
unamortized cost of reasonable leasehold improvements paid for by Tenant in
connection with such assignment, any new sublease tenant improvement allowance
and cost of any market standard real estate commissions and reasonable legal
fees incurred by Tenant in connection with such assignment.
 
(b) In the case of a subletting, fifty percent (50%) of any sums or economic
consideration received by Tenant as a result of such subletting shall be paid to
Landlord after first deducting (i) the Rent due hereunder prorated to reflect
only Rent allocable to the sublet portion of the Premises, and (ii) Tenant's
costs, including the reasonable cost of tenant improvements made to the sublet
portion of the Premises by Tenant for the specific benefit of the sublessee, any
new sublease tenant improvement allowance, and the cost of any market standard
real estate commissions and reasonable legal fees incurred by Tenant in
connection with such subletting, which shall be amortized over the term of the
sublease.
 
(c) Tenant shall provide Landlord with a detailed statement setting forth any
sums or economic consideration Tenant either has or will derive from such
Transfer, the deductions permitted under (a) and (b) of this Section 18.5, and
the calculation of the amounts due Landlord under this Section 18.5.
 
18.6 If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any
successor or substitute therefor (the "Bankruptcy Code"), fifty percent (50%) of
such monies or other consideration payable or otherwise to be delivered in
connection with such assignment shall be paid or delivered to Landlord, shall be
and remain the exclusive property of Landlord, and shall not constitute property
of Tenant or of the estate of Tenant within the meaning of the Bankruptcy
Code.  Any such monies or other consideration not paid or delivered to Landlord
shall be held in trust for the benefit of Landlord and shall be promptly paid or
delivered to Landlord.  Any person or entity to whom this Lease is so assigned
shall be deemed, without further act or deed, to have assumed all of the
remaining obligations arising under this Lease as of the date of such
assignment.  Any such assignee shall, upon demand therefor, execute and deliver
to Landlord an instrument confirming such assumption.
 
18.7 [Intentionally Omitted].
 
18.8 Notwithstanding anything to the contrary contained in this Article 18,
Tenant may assign this Lease or sublet the Premises without the need for
Landlord's prior consent if such assignment or sublease is to any parent,
subsidiary or affiliate business entity which the initially named Tenant
controls, is controlled by or is under common control with (each, an
"Affiliate") provided that: (i) at least thirty (30) days prior to such
assignment or sublease, Tenant delivers to Landlord the financial statements or
other financial and background information of the assignee or sublessee as
required for other transfers; (ii) if the transfer is an assignment, the
assignee assumes, in full, the obligations of Tenant under this Lease (or if a
sublease, the sublessee of a portion of the Premises or term assumes, in full,
the obligations of Tenant with respect to such portion); (iii) the financial
audited net worth of the assignee or sublessee as of the time of the proposed
transfer , is sufficient for such assignee or sublessee to fulfill its
obligations pursuant to such assignment or sublease, as reasonably determined by
Landlord in accordance with generally accepted accounting principles;
(iv) Tenant remains fully liable under this Lease; and (v) unless Landlord
consents to the same, the use of the Premises set forth herein remains
unchanged.  As used in this section, "control" (including, with its correlative
meanings, "controlled by" and "under common control with") shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies through ownership of at least fifty-one (51%) of the
securities or partnership or other ownership interests of the entity subject to
control.
 
18.9 Notwithstanding anything to the contrary contained in this Article 18,
Tenant may engage in Approved Reorganizations (as defined below), without the
express consent of Landlord; provided that (a) at least ten (10) days prior to
the effective date of the Approved Reorganization, Tenant shall furnish Landlord
with the name of the transferee and a written certification from an officer of
Tenant certifying that the assignment or sublease qualifies as an Approved
Reorganization, (b) no Event of Default exists under this Lease during the
period commencing on the date of Tenant's request and ending on the effective
date of the Approved Reorganization, and (c) there is no change in use of the
Premises.  To the extent that legal requirements or confidentiality requirements
do not permit Tenant to give Landlord prior notice of an Approved
Reorganization, then Tenant may in lieu of the prior notice required under this
Section give Landlord notice within ten (10) days after the effective date of
the Approved Reorganization, together with the name of the transferee and a
written certification from an officer of Tenant certifying that the assignment
or sublease qualifies as an Approved Reorganization.  As used herein, the term
"Approved Reorganizations" means any merger, reorganization or consolidation of
Tenant (whether or not Tenant is the surviving entity), or the sale of all or
substantially all of the assets or stock of Tenant, in each case as a going
concern, where Tenant's successor shall have a net worth following consummation
of such transaction, as reasonably determined by Landlord in accordance with
generally accepted accounting principles, that is sufficient to meet the
remaining obligations of Tenant under this Lease.
 
18.10 The provisions of Section 18.5 shall not apply to any assignment or
subletting permitted without Landlord's consent pursuant to Section 18.8 or
18.9.  The transferee under a Transfer permitted under Section 18.8 or 18.9
without Landlord's consent is referred to herein as a "Permitted Transferee" and
a Transfer permitted without Landlord's consent therein, a "Permitted Transfer."
 
ARTICLE 19.
 
DAMAGE OR DESTRUCTION
 
19.1 Casualty.  If the Premises should be damaged or destroyed by fire or other
casualty insurable under a standard policy of casualty insurance, Tenant shall
give immediate written notice to Landlord. Within thirty (30) days after receipt
from Tenant of such written notice, Landlord shall notify Tenant whether the
necessary repairs can reasonably be made: (a) within ninety (90) days; (b) in
more than ninety (90) days but in less than one hundred eighty (180) days; or
(c) in more than one hundred eighty (180) days, in each case after the date of
the issuance of permits for the necessary repair or reconstruction of the
portion of the Premises which was damaged or destroyed.
 
19.1.1 Less Than 90 Days.  If the Premises should be damaged only to such extent
that rebuilding or repairs can reasonably be completed within ninety (90) days
after the issuance of permits for the necessary repair or reconstruction of the
portion of the Premises which was damaged or destroyed, this Lease shall not
terminate and, provided that insurance proceeds are available to pay for the
full repair of all damage (or would have been available had Landlord secured the
insurance required under this Lease), Landlord shall repair the Premises or
Building, except that Landlord shall not be required to rebuild, repair or
replace Tenant's furniture, fixtures, furnishings, or equipment (collectively,
"Tenant's Property") which may have been placed in, on or about the Premises by
or for the benefit of Tenant.  If Tenant's use of the Premises is impaired by
the damage or destruction, Base Rent and Additional Rent payable hereunder shall
be abated proportionately on the basis of the size of the area of the Premises
that is damaged (i.e., the number of square feet of floor area of the Premises
that is damaged compared to the total square footage of the floor area of the
Premises) or proportionate to the amount of impairment from the date of damage
to the Premises until repaired only to the extent rental abatement insurance
proceeds are received by Landlord (or would have been received by Landlord if
Landlord had carried rental abatement insurance with a coverage period of twelve
months).
 
19.1.2 Greater Than 90 Days.  If the Premises should be damaged only to such
extent that rebuilding or repairs can reasonably be completed in more than
ninety (90) days but in less than one hundred eighty (180) days after the
issuance of permits for the necessary repair or reconstruction of the portion of
the Premises which was damaged or destroyed, then Landlord shall have the option
of: (a) terminating the Lease effective upon the occurrence of such damage; or
(b) electing to repair the Premises, provided insurance proceeds are available
to pay for the full repair of all damage (or would have been available had
Landlord secured the insurance required under this Lease), except that Landlord
shall not be required to rebuild, repair or replace Tenant's Property.  If
Tenant's use of the Premises is impaired by the damage or destruction, Base Rent
and Additional Rent payable hereunder shall be abated proportionately on the
basis of the size of the area of the Premises that is damaged (i.e., the number
of square feet of floor area of the Premises that is damaged compared to the
total square footage of the floor area of the Premises) or proportionate to the
amount of impairment from the date of damage to the Premises until repaired only
to the extent rental abatement insurance proceeds are received by Landlord (or
would have been received by Landlord if Landlord had carried rental abatement
insurance with a coverage period of twelve months).  In the event that Landlord
should fail to substantially complete such repairs within one hundred eighty
(180) days after the issuance of permits for the necessary repair or
reconstruction of the portion of the Premises which was damaged or destroyed
(such period to be extended for delays caused by Tenant or because of any Force
Majeure Events, as hereinafter defined; provided that any extension for Force
Majeure Events shall not exceed 60 days in the aggregate), Tenant shall have the
right, as Tenant's exclusive remedy, within ten (10) business days after the
expiration of such one hundred eighty (180) day period, and provided that such
repairs have not been substantially completed within such ten (10) business day
period, to terminate this Lease by delivering written notice to Landlord as
Tenant's exclusive remedy, whereupon the Lease and all further rights of Tenant
and obligations of the parties hereunder, terminate on the date specified by
Tenant in its notice to Landlord (which date shall not be more than sixty (60)
days from the date of such notice).  In the event that after issuance permits
for the necessary repair or reconstruction of the portion of the Premises which
has been damaged or destroyed, Landlord fails to substantially complete such
repairs within the 240 days after the issuance of those permits and Landlord has
been delayed in that construction because of Force Majeure Events for a period
in excess of 60 days, then Landlord may terminate this Lease by delivering
written notice to Tenant.
 
19.1.3 Greater Than 180 Days.  If the Premises should be so damaged that
rebuilding or repairs cannot be completed within one hundred eighty (180) days
after the issuance of permits for the necessary repair or reconstruction of the
portion of the Premises or Building which was damaged or destroyed, either
Landlord or Tenant may terminate this Lease by giving written notice within ten
(10) business days after notice from Landlord specifying such time period of
repair, and this Lease shall terminate and the Rent shall be abated from the
date of damage.  In the event that neither party elects to terminate this Lease,
Landlord shall commence and prosecute to completion the repairs to the Premises
or Building, provided insurance proceeds are available to pay for the repair of
all damage (or would have been available had Landlord secured the insurance
required under this Lease ) except that Landlord shall not be required to
rebuild, repair or replace Tenant's Property.  If Tenant's use of the Premises
is impaired by the damage or destruction, Base Rent and Additional Rent payable
hereunder shall be abated proportionately on the basis of the size of the area
of the Premises that is damaged (i.e., the number of square feet of floor area
of the Premises that is damaged compared to the total square footage of the
floor area of the Premises), or proportionate to the amount of impairment from
the date of damage to the Premises until repaired only to the extent rental
abatement insurance proceeds are received by Landlord (or would have been
received by Landlord if Landlord had carried rental abatement insurance with a
coverage period of twelve months).
 
19.1.4 Casualty During the Last Year of the Lease Term.  Notwithstanding any
other provisions hereof, if the Premises shall be damaged within the last year
of the Lease Term, and if the cost to repair or reconstruct the portion of the
Premises which was damaged or destroyed shall exceed $250,000, then,
irrespective of the time necessary to complete such repair or reconstruction,
either party shall have the right, in its sole and absolute discretion, to
terminate the Lease effective upon the occurrence of such damage.  The foregoing
right shall be in addition to any other right and option of either party under
this Article 19.
 
19.2 Uninsured Casualty.  Tenant shall be responsible for and shall pay to
Landlord Tenant's Share of any deductible payable under the property insurance
for the Building as part of Operating Expenses, subject to any limitations in
Section 5.1(a).  In the event that the Premises or any portion of the Building
is damaged to the extent Tenant's use and enjoyment of the Premises is
materially impaired and such damage is not covered by insurance proceeds
received by Landlord (or would have been available had Landlord secured the
insurance required under this Lease), or in the event that the holder of any
indebtedness secured by the Premises requires that the insurance proceeds be
applied to such indebtedness and such amounts are actually applied, then
Landlord shall have the right at Landlord's option, in Landlord's sole and
absolute discretion, either (i) to repair such damage as soon as reasonably
possible at Landlord's expense, or (ii) to give written notice to Tenant within
thirty (30) days after the date of the occurrence of such damage of Landlord's
intention to terminate this Lease as of the date of the occurrence of such
damage. In the event Landlord elects to terminate this Lease, Tenant shall have
the right within ten (10) days after receipt of such notice to give written
notice to Landlord of Tenant's commitment to pay the cost of repair of such
damage, in which event this Lease shall continue in full force and effect, and
Landlord shall make such repairs as soon as reasonably possible subject to the
following conditions: Tenant shall deposit into escrow Landlord's estimated cost
of such repairs (based on fixed price construction contracts to be entered into
by Landlord and agreeable to Tenant in its reasonable discretion) not later than
five (5) business days prior to Landlord's commencement of the repair work. If
the cost of such repairs exceeds the amount deposited, Tenant shall reimburse
Landlord for such excess cost within thirty (30) days after receipt of an
invoice from Landlord, indicating payment of such amounts.  Any amount deposited
by Tenant in excess of the cost of such repairs shall be refunded within
thirty (30) days of Landlord's final payment to Landlord's contractor.  If
Tenant does not give such notice within the ten (10) day period, or fails to
make such deposit as required, Landlord shall have the right, in Landlord's sole
and absolute discretion, to immediately terminate this Lease to be effective as
of the date of the occurrence of the damage.
 
19.3 Waiver.  The provisions of this Lease, including this Article 19,
constitute an express agreement between Landlord and Tenant with respect to
damage to, or destruction of, all or any portion of the Premises or the Project,
and any statute or regulation of the State of California, including without
limitation Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties (and any other statute or
regulation now or hereafter in effect with respect to such rights or
obligations), shall have no application to this Lease or to any damage or
destruction to all or any portion of the Premises or the Project.
 
ARTICLE 20.
 
CONDEMNATION
 
20.1 Total Condemnation.  If all of the Premises is condemned by eminent domain,
inversely condemned or sold under threat of condemnation for any public or
quasi-public use or purpose ("Condemned"), this Lease shall terminate as of the
earlier of the date the condemning authority takes title to or possession of the
Premises, and Rent shall be adjusted to the date of termination.
 
20.2 Partial Condemnation.  If any portion of the Premises is condemned and such
partial condemnation materially impairs Tenant's ability to use the Premises for
Tenant's business, Landlord shall have the option in Landlord's sole and
absolute discretion of either (i) relocating Tenant to comparable space within
the Project or (ii) terminate this Lease as of the earlier of the date title
vests in the condemning authority or as of the date an order of immediate
possession is issued and Rent shall be adjusted to the date of termination.  If
such partial condemnation does not materially impair Tenant's ability to use the
Premises for the business of Tenant, Landlord shall promptly restore the
Premises to the extent of any condemnation proceeds recovered by Landlord,
excluding the portion thereof lost in such condemnation, and this Lease shall
continue in full force and effect except that after the date of such title
vesting or order of immediate possession Rent shall be adjusted equitably.
 
20.3 Award.  If the Premises are wholly or partially condemned, Landlord shall
be entitled to the entire award paid for such condemnation, and Tenant waives
any claim to any part of the award from Landlord or the condemning authority;
provided, however, Tenant shall have the right to recover from the condemning
authority such compensation as may be separately awarded to Tenant in connection
with costs in removing Tenant's merchandise, furniture, fixtures, leasehold
improvements and equipment to a new location.  No condemnation of any kind shall
be construed to constitute an actual or constructive eviction of Tenant or a
breach of any express or implied covenant of quiet enjoyment.  Tenant hereby
waives the effect of Sections 1265.120 and 1265.130 of the California Code of
Civil Procedure.
 
20.4 Temporary Condemnation. In the event of a temporary condemnation not
extending beyond the Term, this Lease shall remain in effect, Tenant shall
continue to pay Rent and Tenant shall receive any award made for such
condemnation except damages to any of Landlord's property.  If a temporary
condemnation is for a period which extends beyond the Term, this Lease shall
terminate as of the date of initial occupancy by the condemning authority and
any such award shall be distributed in accordance with the preceding
section.  If a temporary condemnation remains in effect at the expiration or
earlier termination of this Lease, Tenant shall pay Landlord the reasonable cost
of performing any obligations required of Tenant with respect to the surrender
of the Premises.
 
ARTICLE 21.
 
HOLD HARMLESS
 
21.1 Tenant agrees to defend, with counsel reasonably acceptable to Landlord,
all actions against Landlord, any member, partner, trustee, stockholder,
officer, director, employee, or beneficiary of Landlord (collectively, "Landlord
Parties"), holders of mortgages secured by the Premises or the Project and any
other party having an interest therein (collectively with Landlord Parties, the
"Indemnified Parties") with respect to, and to pay, protect, indemnify, and save
harmless, to the extent permitted by law, all Indemnified Parties from and
against, any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys' fees and expenses), causes of action, suits, claims,
demands, or judgments of any nature to which any Indemnified Party is subject
because of its estate or interest in the Premises or the Project arising from
(a) injury to or death of any person, or damage to or loss of property on the
Premises, the Project, on adjoining sidewalks, streets or ways, or, in any of
the foregoing cases, connected with the use, condition, or occupancy of the
Premises, the Project sidewalks streets, or ways by Tenant, except to the
extent, if any, caused by the gross negligence or willful misconduct of the
Indemnified Parties, including Landlord and Landlord's employees, contractors
and agents, or any breach by Landlord of its obligations under this Lease,
(b) any violation of this Lease by or attributable to Tenant, or (c) subject to
Section 13.4, any act, fault, omission, or other misconduct of Tenant or its
agents, contractors, licensees, sublessees, or invitees.  Tenant agrees to use
and occupy the Premises and other facilities of the Project at its own risk, and
hereby releases the Indemnified Parties from any and all claims for any damage
or injury to the fullest extent permitted by law.
 
21.2 Tenant agrees that Landlord shall not be responsible or liable to Tenant,
its agents, employees, or invitees for fatal or non-fatal bodily injury or
property damage occasioned by the acts or omissions of any other tenant, or such
other tenant's agents, employees, licensees, or invitees, of the
Project.  Landlord shall not be liable to Tenant for losses due to theft,
burglary, or damages done by persons on the Project.
 
21.3 Notwithstanding anything to the contrary in this Article 21 or elsewhere in
the Lease, Tenant does not agree to hold Landlord and Landlord Parties harmless
from, or to release or indemnify such parties for the gross negligence or
willful misconduct of the Indemnified Parties, including Landlord and Landlord's
employees, contractors and agents, or for any breach by Landlord of its
obligations under this Lease.
 
ARTICLE 22.
 
DEFAULT BY TENANT
 
22.1 The term "Event of Default" refers to the occurrence of any one (1) or more
of the following:
 
(a) Failure of Tenant to pay when due any sum required to be paid hereunder (the
"Monetary Default") within five (5) days of receipt of written notice from
Landlord; provided, however, that after the first failure to pay any sum
required to be paid hereunder in any twelve (12) month period, in the event that
Tenant fails a second time to pay when due any sum required to be paid hereunder
during such twelve (12) month period, such failure shall be deemed to
automatically constitute a Monetary Default without any obligation on Landlord
to provide any additional written notice, and provided further that the Tenant
acknowledges that any such written notice provided hereunder shall be in lieu
of, and not in addition to, any notice to pay rent or quit pursuant to any
applicable statutes;
 
(b) Failure of Tenant, after thirty (30) days written notice thereof, to perform
any of Tenant's obligations, covenants, or agreements except a Monetary Default,
provided that if the cure of any such failure is not reasonably susceptible of
performance within such thirty (30) day period, then an Event of Default of
Tenant shall not be deemed to have occurred so long as Tenant has promptly
commenced and thereafter diligently prosecutes such cure to completion;
 
(c) Tenant admits in writing that it cannot meet its obligations as they become
due; or is declared insolvent according to any law; or assignment of Tenant's
property is made for the benefit of creditors; or a receiver or trustee is
appointed for Tenant or its property; or the interest of Tenant under this Lease
is levied on under execution or other legal process; or any petition is filed by
or against Tenant to declare Tenant bankrupt or to delay, reduce, or modify
Tenant's debts or obligations.  Any such levy, execution, legal process, or
petition filed against Tenant shall not constitute a breach of this Lease
provided Tenant shall vigorously contest the same by appropriate proceedings and
shall remove or vacate the same within ninety (90) days from the date of its
creation, service, or filing;
 
(d) The abandonment of the Premises by Tenant, which shall mean that Tenant has
vacated the Premises for ten (10) consecutive days, while Tenant is in Monetary
Default and such abandonment has impaired Landlord's insurance coverage for the
Premises or the Building;
 
(e) The discovery by Landlord that any financial statement given by Tenant or
any of its assignees or successors-in-interest was materially false; or
 
(f) Except in connection with a Permitted Transfer, if Tenant shall cease to
exist as a corporation or partnership, or be otherwise dissolved or liquidated
or become insolvent.
 
22.2 In the event of any Event of Default by Tenant, Landlord, at its option,
may pursue one or more of the following remedies without notice or demand in
addition to all other rights and remedies provided for at law or in equity:
 
(a) Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
Tenant's right to possession, and Landlord shall have the right to collect Rent
when due.
 
"The lessor has the remedy described in Civil Code Section 1951.4 (lessor may
continue the lease in effect after lessee's breach and abandonment and recover
rent as it becomes due, if lessee has the right to sublet or assign subject only
to reasonable limitations)."
 
(b) Landlord may terminate Tenant's right to possession of the Premises at any
time by giving written notice to that effect.  Acts of maintenance, efforts to
relet the Premises or the appointment of a receiver on Landlord's initiative to
protect Landlord's interest under this Lease shall not constitute a termination
of Tenant's right to possession.  On termination, Landlord shall have the right
to remove all personal property of Tenant and store it at Tenant's cost in
accordance with applicable law, and to recover from Tenant as damages:  (i) the
worth at the time of award of unpaid Rent and other sums due and payable which
had been earned at the time of termination; plus (ii) the worth at the time of
award of the amount by which the unpaid Rent and other sums due and payable
which would have been payable after termination until the time of award exceeds
the amount of the Rent loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid Rent and other sums due and payable for the balance of the Term after the
time of award exceeds the amount of the Rent loss that Tenant proves could be
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant's failure to perform Tenant's
obligations under this Lease, or which, in the ordinary course of things, would
be likely to result therefrom, including, if appropriate, any costs or expenses
incurred by Landlord:  (A) in retaking possession of the Premises, including
reasonable attorneys' fees and costs therefor; (B) maintaining or preserving the
Premises for reletting to a new tenant, including repairs to the Premises for
the reletting; (C) leasing commissions; (D) any other costs necessary or
appropriate to relet the Premises; and (E) such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by the laws of
the State of California.
 
The "worth at the time of award" of the amounts referred to in
Sections 22.2(b)(i) and 22.2(b)(ii) shall be calculated by allowing interest at
the lesser of ten percent (10%) per annum or the maximum rate permitted by law,
on the unpaid Rent and other sums due and payable from the termination date
through the date of award.  The "worth at the time of award" of the amount
referred to in Section 22.2(b)(iii) shall be calculated by discounting the
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award, plus one percent (1%).  Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, if Tenant is evicted or Landlord takes
possession of the Premises by reason of any Event of Default by Tenant.
 
22.3 [Intentionally Omitted].
 
22.4 To the extent allowed by applicable law, each right and remedy provided for
in this Lease shall be cumulative and shall be in addition to every other right
or remedy provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise, including, but not limited to, suits for
injunctive relief and specific performance.  The exercise or beginning of the
exercise by Landlord of any one or more of the rights or remedies provided for
in this Lease or now or hereafter existing at law or in equity, or by statute or
otherwise shall not preclude the simultaneous or later exercise by Landlord for
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at or in equity or by statute or otherwise.  All such rights
and remedies shall be considered cumulative and non-exclusive.  If any notice
and grace period required under subparagraphs 22.1(a) or (b) was not previously
given, a notice to pay rent or quit, or to perform or quit, as the case may be,
given to Tenant under any statute authorizing the forfeiture of leases for
unlawful detainer shall also constitute the applicable notice for grace period
purposes required by subparagraphs 22.1(a) or (b).  In such case, the applicable
grace period under subparagraphs 22.1(a) or (b) and under the unlawful detainer
statute shall run concurrently after the one such statutory notice, and the
failure of Tenant to cure the default within the greater of the two (2) such
grace periods shall constitute both an unlawful detainer and an Event of Default
entitling Landlord to the remedies provided for in this Lease and/or by said
statute.
 
22.5 If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted and such failure constitutes an Event of
Default (except in the case where if Landlord in good faith believes that action
prior to the expiration of any cure period under Section 22.1 is necessary to
prevent damage to persons or property, in which case Landlord may act without
waiting for such cure period to expire), Landlord, without being under any
obligation to do so and without thereby waiving such default, but upon advance
notice to Tenant, may make such payment and/or remedy such default for the
account of Tenant (and enter the Premises for such purpose), and thereupon,
Tenant shall be obligated and hereby agrees to pay Landlord, within thirty (30)
days of demand, all reasonable costs, expenses, and disbursements, plus ten
percent (10%) overhead cost incurred by Landlord in connection therewith.
 
22.6 [Intentionally Omitted].
 
22.7 Nothing contained in this Article 22 shall limit or prejudice the right of
Landlord to prove and obtain as damages in any bankruptcy, insolvency,
receivership, reorganization, or dissolution proceeding, an amount equal to the
maximum allowed by any statute or rule of law governing such a proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount be greater, equal, or less than the amounts recoverable, either as
damages or Rent, referred to in any of the preceding provisions of this
Article 22.
 
22.8 Landlord is entitled to accept, receive, in check or money order, and
deposit any payment made by Tenant for any reason or purpose or in any amount
whatsoever, and apply them at Landlord's option to any obligation of Tenant, and
such amounts shall not constitute payment of any amount owed, except that to
which Landlord has applied them.  No endorsement or statement on any check or
letter of Tenant shall be deemed an accord and satisfaction or recognized for
any purpose whatsoever.  The acceptance of any such check or payment shall be
without prejudice to Landlord's rights to recover any and all amounts owed by
Tenant hereunder and shall not be deemed to cure any other default nor prejudice
Landlord's rights to pursue any other available remedy, Landlord's acceptance of
partial payment of Rent does not constitute a waiver of any rights, including
without limitation any right Landlord may have to recover possession of the
Premises.
 
22.9 In the event that Tenant's right of possession of the Premises is
terminated prior to the end of the initial term by reason of default, then
immediately upon such termination, an amount shall be due and payable by Tenant
to Landlord equal to the unamortized portion as of that date (which amortization
shall be based on an interest rate of eleven percent (11%) per annum and the
number of months of unexpired Lease term) of the value of any free Base Rent
(i.e., the Base Rent stated in this Lease to be abated as an inducement to
Tenant's entering into this Lease) enjoyed as of that date by Tenant
(collectively, the "Inducements").  Notwithstanding the foregoing, Landlord
shall not be entitled to recover such unamortized portions of the Inducements as
provided in this Section 22.9 if, following an uncured default under this Lease
by Tenant, Landlord elects to pursue its remedy against Tenant pursuant to
California Civil Code Section 1951.4, or if Landlord recovers the discounted
present value of all rent payable for the entire term of the Lease pursuant to
California Civil Code Section 1951.2.  To the extent Landlord recovers the
discounted present value of some, but not all, of the rent payable following the
termination of this Lease resulting from Tenant's default, the number of months
of such rent so recovered by Landlord shall be subtracted from the "number of
months of unexpired lease term" in the formula set forth above.
 
22.10 Tenant waives the right to terminate this Lease on Landlord's default
under this Lease, except as specifically provided hereunder, and Tenant's sole
remedy on Landlord's default is an action for damages or injunctive or
declaratory relief.  Landlord's failure to perform any of its obligations under
this Lease shall constitute a default by Landlord under this Lease if the
failure continues for thirty (30) days after written notice of the failure from
Tenant to Landlord.  If the required performance cannot be completed within
thirty (30) days, Landlord's failure to perform shall constitute a default under
the Lease unless Landlord undertakes to cure the failure within thirty (30) days
and diligently and continuously attempts to complete this cure as soon as
reasonably possible.  All obligations of each party hereunder shall be construed
as covenants, not conditions.
 
ARTICLE 23.
 
[INTENTIONALLY OMITTED]
 
ARTICLE 24.
 
[INTENTIONALLY OMITTED]
 
ARTICLE 25.
 
ATTORNEYS' FEES
 
25.1 All costs and expenses, including reasonable attorneys' fees (whether or
not legal proceedings are instituted), involved in collecting rents or other
amounts due to either party under this Lease, enforcing the obligations of
Tenant or Landlord under this Lease, or protecting the rights or interests of
Landlord or Tenant under this Lease, incurred in instituting and prosecuting
legal proceedings or, in the case of Landlord, recovering possession of the
Premises after default by Tenant or in the case of either Landlord or Tenant
upon expiration or sooner termination of this Lease, shall be due and payable by
the other party within thirty (30) days of receipt of an invoice therefor (and,
in the case of Tenant, as additional rent).
 
25.2 In addition, and notwithstanding the foregoing, if either party hereto
shall file any action or bring any proceeding against the other party arising
out of this Lease or for the declaration of any rights hereunder, the prevailing
party in such action shall be entitled to recover from the other party all costs
and expenses, including reasonable attorneys' fees incurred by the prevailing
party, as determined by the trier of fact in such legal proceeding.  For
purposes of this provision, the terms "attorneys' fees" or "attorneys' fees and
costs," or "costs and expenses" shall mean the fees and expenses of legal
counsel (including external counsel and in-house counsel) of the parties hereto,
which include printing, photocopying, duplicating, mail, overnight mail,
messenger, court filing fees, costs of discovery, and fees billed for law
clerks, paralegals, investigators and other persons not admitted to the bar for
performing services under the supervision and direction of an attorney.  For
purposes of determining in-house counsel fees, the same shall be considered as
those fees normally applicable to a partner in a law firm with like experience
in such field.  In addition, the prevailing party shall be entitled to recover
reasonable attorneys' fees and costs incurred in enforcing any judgment arising
from a suit or proceeding under this Lease, including without limitation
post-judgment motions, contempt proceedings, garnishment, levy and debtor and
third party examinations, discovery and bankruptcy litigation, without regard to
schedule or rule of court purporting to restrict such award.  This post-judgment
award of attorneys' fees and costs provision shall be severable from any other
provision of this Lease and shall survive any judgment/award on such suit or
arbitration and is not to be deemed merged into the judgment/award or terminated
with the Lease.
 
ARTICLE 26.
 
NON-WAIVER
 
26.1 Neither acceptance of any payment nor, the failure to complain of any
action, non-action, or default of either party shall constitute a waiver by a
party of any of such party's rights hereunder.  Time is of the essence with
respect to the performance of every obligation of each party under this Lease in
which time of performance is a factor.  Waiver by either party of any right or
remedy arising in connection with any default of the other party shall not
constitute a waiver of such right or remedy or any other right or remedy arising
in connection with either a subsequent default of the same obligation or any
other default.  No right or remedy of either party hereunder or covenant, duty,
or obligation of any party hereunder shall be deemed waived by the other party
unless such waiver is in writing, signed by  the other party or the other
party's duly authorized agent.
 
ARTICLE 27.
 
RULES AND REGULATIONS
 
27.1 Such reasonable rules and regulations applying to all lessees in the
Project for the safety, care, and cleanliness of the Project and the
preservation of good order thereon are hereby made a part hereof as Exhibit D,
and Tenant agrees to comply with all such rules and regulations.  Landlord shall
have the right at all times to change such rules and regulations or to amend
them in any reasonable and non-discriminatory manner, all of which changes and
amendments shall be sent by Landlord to Tenant in writing and shall be
thereafter carried out and observed by Tenant.  In the event that Tenant
notifies Landlord of any non-compliance with said rules and regulations by any
other lessee in the Project which adversely affects Tenant's use and enjoyment
of the Premises, Landlord shall use its reasonable efforts to cause such other
tenant to comply with such rules and regulations; provided that Landlord shall
have no obligation to commence or prosecute any action or proceeding against
such other Tenant and Landlord shall not have any liability to Tenant for any
failure of any other lessees of the Project to comply with such rules and
regulations.  In the event of any conflict between the terms and provisions of
this Lease and Rules and Regulations, the terms and provisions of this Lease
shall pertain and control.
 
ARTICLE 28.
 
ASSIGNMENT BY LANDLORD
 
28.1 Landlord shall have the right to transfer or assign, in whole or in part,
all its rights and obligations hereunder and in the Premises and the
Project.  In such event, no liability or obligation shall accrue or be charged
to Landlord with respect to the period from and after such transfer or
assignment and assumption of Landlord's obligations by the transferee or
assignee.
 
ARTICLE 29.
 
LIABILITY OF LANDLORD
 
29.1 It is expressly understood and agreed that the obligations of Landlord
under this Lease shall be binding upon Landlord and its successors and assigns
and any future owner of the Project only with respect to events occurring during
its and their respective ownership of the Project.  In addition, Tenant agrees
to look solely to Landlord's interest in the Project for recovery of any
judgment against Landlord arising in connection with this Lease, it being agreed
that neither Landlord nor any successor or assign of Landlord nor any future
owner of the Project, nor any partner, shareholder, member, or officer of any of
the foregoing shall ever be personally liable for any such judgment.  The
limitations of liability contained in this Section 29.1 shall inure to the
benefit of Landlord's and the Landlord Parties' present and future partners,
beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns.  Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord's
obligations under this Lease.  Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for any indirect or consequential damages or any injury or damage
to, or interference with, Tenant's business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.  Notwithstanding
any contrary provision herein, neither Tenant nor any member, partner, trustee,
stockholder, officer, director, employee, beneficiary or affiliate of Tenant
("Tenant Parties") shall be liable under any circumstances for any indirect or
consequential damages or any injury or damage to, or interference with, the
Landlord's business or that of any of Landlord's Parties, including but not
limited to, loss of profits, loss of rents or other revenues (other than as
expressly provided in Section 22.2), loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, except as specifically
provided in Article 31.
 
ARTICLE 30.
 
SUBORDINATION AND ATTORNMENT
 
30.1 This Lease, at Landlord's option, shall be subordinate to any present or
future mortgage, ground lease or declaration of covenants regarding maintenance
and use of any areas contained in any portion of the Building, and to any and
all advances made under any present or future mortgage and to all renewals,
modifications, consolidations, replacements, and extensions of any or all of
same.  Tenant agrees, with respect to any of the foregoing documents, that no
documentation other than this Lease shall be required to evidence such
subordination.  Notwithstanding the foregoing, as a condition to the
subordination to any mortgage or ground lease, Landlord shall provide a
Non-Disturbance Agreement from its lender or ground lessor in a commercially
reasonable form.  If any holder of a mortgage shall elect for this Lease to be
superior to the lien of its mortgage and shall give written notice thereof to
Tenant, then this Lease shall automatically be deemed prior to such mortgage
whether this Lease is dated earlier or later than the date of said mortgage or
the date of recording thereof.  Tenant agrees to execute such commercially
reasonable documents as may be further required to evidence such subordination
or to make this Lease prior to the lien of any mortgage or deed of trust, as the
case may be and failure to do so within five (5) business days after written
demand shall be an Event of Default.  Tenant hereby attorns to all successor
owners of the Building, whether or not such ownership is acquired as a result of
a sale through foreclosure or otherwise.
 
30.2 Each party shall, at such time or times as the other party may request,
upon not less than ten (10) days' prior written request by the requesting party,
sign and deliver to the requesting party a certificate stating whether this
Lease is in full force and effect; whether any amendments or modifications
exist; whether any Monthly Rent has been prepaid and, if so, how much; whether
to the knowledge of the certifying party there are any defaults hereunder; and
in the circumstance where Landlord is the requesting party, such other
information and agreements as may be reasonably requested, it being intended
that any such statement delivered pursuant to this Article may be relied upon by
the requesting party and by any prospective purchaser of all or any portion of
the requesting party's interest herein, or a holder or prospective holder of any
mortgage encumbering the Building.  Tenant's failure to deliver such statement
within five (5) days after Landlord's second written request therefor shall
constitute an Event of Default (as that term is defined elsewhere in this Lease)
and shall conclusively be deemed to be an admission by Tenant of the matters set
forth in the request for an estoppel certificate.
 
30.3 Upon Landlord's request made from time to time (but not more frequently
than once a year, unless required in connection with a proposed sale or
financing of the Project or the Building), Tenant shall deliver to Landlord
Tenant's then most current financial statements, including a balance sheet and
profit and loss statement for the most recent prior year (collectively, the
"Statements"), which Statements shall accurately and completely reflect the
financial condition of Tenant.  If audited financial statements are not then
available, Tenant may instead provide unaudited financial statements certified
by an officer of Tenant as accurately and completely reflecting the financial
condition of Tenant.  The Statements shall be held in strict confidence by
Landlord.  Landlord shall have the right to deliver the same to any proposed
purchaser of the Building or the Project, and to any encumbrancer of all or any
portion of the Building or the Project, but only upon receipt by Tenant of a
mutually acceptable and reasonable confidentiality agreement.  Notwithstanding
the foregoing, if (i) Tenant is required to file reports under the Securities
Exchange Act of 1934, as amended, (ii) Tenant is current in its reporting
obligations thereunder, and (iii) the reports required by such act are available
to the public, including Landlord, then Tenant shall not be obligated to provide
Landlord with financial statements pursuant to this Section 30.3.  Under no
circumstances shall this Section 30.3 require Tenant to provide Landlord with
any material nonpublic information.
 
ARTICLE 31.
 
HOLDING OVER
 
31.1 In the event Tenant, or any party claiming under Tenant, retains possession
of the Premises after the Expiration Date or Termination Date, such possession
shall be that of a holdover tenant and an unlawful detainer.  No tenancy or
interest shall result from such possession, and such parties shall be subject to
immediate eviction and removal.  Tenant or any such party shall pay Landlord, as
Base Rent for the period of such holdover, an amount equal to one hundred fifty
percent (150%) of the Base Rent otherwise provided for herein, during the time
of holdover together with all other Additional Rent and other amounts payable
pursuant to the terms of this Lease.  Tenant shall also be liable for any and
all damages sustained by Landlord due to the loss of a prospective third-party
tenant, or delay in delivering the Premises or a portion thereof to a
prospective third-party tenant, or a delay in Landlord's ability to perform
improvements for a prospective third-party tenant resulting from Tenant's
holdover; provided that (a) the lease to the prospective third-party tenant has
been fully executed, and (b) Landlord has given notice to Tenant of the date
Landlord, pursuant to such lease, intends to deliver the Premises or any portion
thereof to the prospective third-party tenant or commence improvements for that
prospective third-party tenant at least thirty (30) days prior to such
date.  Tenant shall vacate the Premises and deliver same to Landlord immediately
upon Tenant's receipt of notice from Landlord to so vacate.  The Rent during
such holdover period shall be payable to Landlord on demand.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend the
Term of this Lease.
 
ARTICLE 32.
 
SIGNS
 
32.1 No sign, symbol, or identifying marks visible from the exterior of the
Premises shall be put upon the Project, Building, entrances, parking areas, or
elsewhere in the Common Areas by Tenant without the prior written approval of
Landlord.  Should such approval ever be granted, all signs or lettering shall
conform in all respects to the sign and/or lettering criteria established by
Landlord.  Landlord has approved the existing signage in the Buildings.
 
32.2 As of the Effective Date, Tenant has monument signage identifying Tenant's
name on the monument sign for the 2800 Bridge Building (the "2800 Bridge
Monument Signage").  Any changes to the graphics, materials, color, design,
lettering, size and specifications of Tenant's 2800 Bridge Monument Signage
shall be subject to the reasonable approval of Landlord and all applicable
governmental authorities and shall conform to Landlord's approved sign plan for
the Project.  At the expiration or earlier termination of this Lease, Landlord
shall, at Tenant's sole cost and expense, cause the 2800 Bridge Monument Signage
to be removed and the area of the monument sign affected by the 2800 Bridge
Monument Signage to be restored to the condition existing prior to the
installation of Tenant's 2800 Bridge Monument Signage.  The right to 2800 Bridge
Monument Signage is personal to the initially named Tenant in this Lease, to any
Permitted Transferee and any assignee of the Lease consented to by Landlord
pursuant to the terms of Article 18.  So long as Tenant leases all of the
rentable area in the 2800 Bridge Building, the 2800 Bridge Monument Signage
shall be the only tenant signage on the monument sign for the 2800 Bridge
Building.
 
32.3 As of the Effective Date, Tenant has monument signage identifying Tenant's
name on the monument sign for the 3000 Bridge Building (the "3000 Bridge
Monument Signage").  Any changes to the graphics, materials, color, design,
lettering, size and specifications of Tenant's 3000 Bridge Monument Signage
shall be subject to the reasonable approval of Landlord and all applicable
governmental authorities and shall conform to Landlord's approved sign plan for
the Project.  At the expiration or earlier termination of this Lease, Landlord
shall, at Tenant's sole cost and expense, cause the 3000 Bridge Monument Signage
to be removed and the area of the monument sign affected by the 3000 Bridge
Monument Signage to be restored to the condition existing prior to the
installation of Tenant's 3000 Bridge Monument Signage.  The right to 3000 Bridge
Monument Signage is personal to the initially named Tenant in this Lease, to any
Permitted Transferee and any assignee of the Lease consented to by Landlord
pursuant to the terms of Article 18.  So long as Tenant leases all of the
rentable area in the 3000 Bridge Building, the 3000 Bridge Monument Signage
shall be the only tenant signage on the monument sign for the 3000 Bridge
Building.
 
ARTICLE 33.
 
HAZARDOUS SUBSTANCES
 
33.1 Except for Hazardous Material (as defined below) contained in products used
by Tenant for ordinary cleaning and office purposes in quantities not violative
of applicable Environmental Requirements, Tenant shall not permit or cause any
party to bring any Hazardous Material upon the Premises and/or the Project or
transport, store, use, generate, manufacture, dispose, or release any Hazardous
Material on or from the Premises and/or the Project without Landlord's prior
written consent.  Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements (as defined below) and all requirements of this Lease.  Tenant
shall complete and certify to disclosure statements as requested by Landlord
from time to time relating to Tenant's transportation, storage, use, generation,
manufacture, or release of Hazardous Materials on the Premises, and Tenant shall
promptly deliver to Landlord a copy of any notice of violation relating to the
Premises or the Project of any Environmental Requirement.
 
33.2 The term "Environmental Requirements" means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto; all
applicable California requirements, including, but not limited to,
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316 and 25501 of the
California Health and Safety Code and Title 22 of the California Code of
Regulations, Division 4.5, Chapter 11, and any policies or rules promulgated
thereunder as well as any County or City ordinances that may operate independent
of, or in conjunction with, the State programs, and any common or civil law
obligations including, without limitation, nuisance or trespass, and any other
requirements of Article 3 of this Lease.  The term "Hazardous Materials" means
and includes any substance, material, waste, pollutant, or contaminant  that is
or could be regulated under any Environmental Requirement or that may adversely
affect human health or the environment, including, without limitation, any solid
or hazardous waste, hazardous substance, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, synthetic gas, polychlorinated
biphenyls (PCBs), and radioactive material).  For purposes of Environmental
Requirements, to the extent authorized by law, Tenant is and shall be deemed to
be the responsible party, including without limitation, the "owner" and
"operator" of Tenant's "facility" and the "owner" of all Hazardous Materials
brought on the Premises by Tenant, its agents, employees, contractors or
invitees, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.
 
33.3 Tenant, at its sole cost and expense, shall remove all Hazardous Materials
stored, disposed of or otherwise released by Tenant, its assignees, subtenants,
agents, employees, contractors or invitees onto or from the Premises, in a
manner and to a level reasonably satisfactory to Landlord, but in no event to a
level and in a manner less than that which complies with all Environmental
Requirements and does not limit any future uses of the Premises or require the
recording of any deed restriction or notice regarding the Premises.  Tenant
shall perform such work at any time during the Term of the Lease upon written
request by Landlord or, in the absence of a specific request by Landlord, before
Tenant's right to possession of the Premises terminates or expires.  If Tenant
fails to perform such work within the time period specified by Landlord or
before Tenant's right to possession terminates or expires (whichever is
earlier), Landlord may at its discretion, and without waiving any other remedy
available under this Lease or at law or equity (including without limitation an
action to compel Tenant to perform such work), perform such work at Tenant's
cost.  Tenant shall pay all costs incurred by Landlord in performing such work
within ten (10) days after Landlord's request therefor.  Tenant agrees not to
enter into any agreement with any person, including without limitation any
governmental authority, regarding the removal of Hazardous Materials that have
been disposed of or otherwise released onto or from the Premises without the
written approval of Landlord.
 
33.4 Tenant shall indemnify, defend, and hold Landlord harmless from and against
any and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys' fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this Article 33,
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials  or any breach of the requirements under
this Article 33 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance.  The obligations of Tenant under this Article 33 shall survive
any termination of this Lease.
 
33.5 Landlord shall have access to, and a right to perform inspections and tests
of, the Premises to determine Tenant's compliance with Environmental
Requirements, its obligations under this Article 33, or the environmental
condition of the Premises.  Access shall be granted to Landlord upon Landlord's
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant's
operations.  Such inspections and tests shall be conducted at Landlord's
expense, unless such inspections or tests reveal that Tenant has not complied
with any Environmental Requirement, in which case Tenant shall reimburse
Landlord for the reasonable cost of such inspection and tests.  Landlord's
receipt of or satisfaction with any environmental assessment in no way waives
any rights that Landlord holds against Tenant.  Tenant shall promptly notify
Landlord of any communication or report that Tenant makes to any governmental
authority regarding any possible violation of Environmental Requirements or
release or threat of release of any Hazardous Materials onto or from the
Premises.  Tenant shall, within five (5) days of receipt thereof, provide
Landlord with a copy of any documents or correspondence received from any
governmental agency or other party relating to a possible violation of
Environmental Requirements or claim or liability associated with the release or
threat of release of any Hazardous Materials onto or from the Premises.
 
33.6 Landlord hereby informs Tenant, and Tenant hereby acknowledges, that the
Premises and adjacent properties overlie a former solid waste landfill site
commonly known as the Westport Landfill ("Former Landfill").  Landlord further
informs Tenant, and Tenant hereby acknowledges, that (i) prior testing has
detected the presence of low levels of certain volatile and semi-volatile
organic compounds and other contaminants in the groundwater, in the leachate
from the landfilled solid waste, and/or in certain surface waters of the
Property, as more fully described in the California Regional Water Quality
Control Board, San Francisco Bay Region's ("Regional Board") Order No.
R2-2003-0074 (Updated Waste Discharge Requirements and Rescission of Order No.
94-181) (“Order”), (ii) methane gas is or may be generated by the landfilled
solid waste (item "i" immediately preceding and this item "ii" are hereafter
collectively referred to as the "Landfill Contamination"), and (iii) the
Premises and the Former Landfill are subject to the Order.  The Order is
attached hereto as Exhibit H.  As evidenced by their initials on said Exhibit H,
Tenant acknowledges that Landlord has provided Tenant with copies of the Order,
and Tenant acknowledges that Tenant and Tenant’s experts (if any) have had ample
opportunity to review the Order and that Tenant has satisfied itself as to the
environmental conditions of the Property and the suitability of such conditions
for Tenant’s intended use of the Property. Additional environmental reports are
available for Tenant’s review at Landlord’s offices.  To Landlord’s actual
knowledge (without duty of inquiry), there is no other on-site originated
Hazardous Materials contamination within the Project.  In the event the Regional
Board determines that the majority of the Premises cannot be occupied for a
period in excess of ten (10) business days due to the any Hazardous Materials
conditions related to the Landfill Contamination, then, provided Tenant has not
caused and/or contributed to the incident responsible for said occupancy
restriction, Tenant may terminate this Lease provided Tenant gives Landlord
written notice within thirty (30) days of Tenant’s receipt of notice that the
Premises cannot be occupied for the purpose referenced in this Lease of its
election to so terminate the Lease in the event Tenant cannot occupy the
majority of the Premises at the conclusion of the ten (10) business day
period.  In the event said notice is received by Landlord as required herein and
the majority of the Premises cannot be occupied as referenced above, this Lease
shall thereafter terminate on the date of termination referenced in said Tenant
notice (which date shall not be less than thirty (30) days from the date the
Premises are deemed un-occupiable).  Tenant agrees to cooperate and provide
Landlord and the Regional Board or their authorized representatives, upon
presentation of credentials, during normal business hours, entry upon the
Premises to assess any and all aspects of the environmental condition of the
Project and its use, including, but not limited to, conducting any environmental
assessment or audit, taking samples of soil, groundwater or other water, air or
building materials, the inspection of treatment equipment, monitoring equipment
or monitoring methods, or sampling of any discharge governed by the Order.
 
33.7 Landlord at its sole cost shall be responsible for complying with the
Order, except for any violations of the Order caused by Tenant or any Tenant
Parties.  Tenant is not responsible for complying with any of the obligations
contained in the Order that are imposed only on the Dischargers or their agents,
successors or assigns; provided that Tenant shall not take any actions which
cause a violation of the following prohibitions set forth in the Order:
 
"A.           PROHIBITIONS
 
 
1.
Wastes shall not be in contact with ponded water from any source whatsoever.

 
 
2.
The site is regulated as a closed facility.  Therefore, no further waste shall
be deposited or stored at this site.

 
 
3.
Leachate from wastes and ponded water containing leachate or in contact with
solid wastes shall not be discharged to waters of the State or of the United
States.

 
 
4.
Neither the treatment nor the discharge of waste shall create a condition of
pollution, contamination or nuisance, as defined by Section 13050 of the
California Water Code (CWC).  (H & SC Section 5411, CWC Section 13263).

 
 
5.
The Discharger, or any future owner or operator of this site, shall not cause
the following conditions to exist in waters of the State at any place outside
the waste management facility.

 
a.           Surface Waters.
 
 
1.
Floating, suspended, or deposited macroscopic particulate matter or foam;

 
 
2.
Bottom deposits or aquatic growth.

 
 
3.
Adversely alter temperature, turbidity, or apparent color beyond natural
background levels.

 
 
4.
Visible, floating, suspended or deposited oil or other products of petroleum
origin.

 
 
5.
Toxic or other deleterious substances to be present in concentrations or
quantities which may cause deleterious effects on aquatic biota, wildlife or
waterfowl, or which render any of these unfit for human consumption either at
levels created in the receiving waters or as a result of biological
concentrations.

 
b.           Groundwater
 
The groundwater shall not be degraded as a result of the waste maintained at the
facility."
 
Tenant shall immediately report any violation of such prohibitions by Tenant or
any Tenant Parties to the Landlord.
 
33.8 Tenant acknowledges receipt of a copy of that certain Phase I Environmental
Site Assessment, Westport Office Park, Bridge Parkway and Island Drive Redwood
City, California  94065, No. 001 09412 00, dated August 10, 2005, prepared by
LFR Levine-Fricke (collectively, "Hazardous Substance Reports").  Landlord
acknowledges to Tenant that:  (i) Landlord has not authorized any other studies
for hazardous or toxic materials at the Premises, Project or Building other than
the Hazardous Substance Reports; and (ii) Landlord does not know of any surveys
for toxic or Hazardous Materials at the Premises or the Building other than the
Hazardous Substance Reports.  Notwithstanding the preceding sentence, Tenant
shall not rely on and Tenant hereby represents to Landlord that it has not
relied on the Hazardous Substance Reports.
 
33.9 Landlord shall indemnify, defend, and hold harmless Tenant against any and
all claims asserted by third parties (excluding any agents, employees,
contractors, vendors, invitees, visitors, future subtenants and assignees of
Tenant, and excluding any other parties related to Tenant), including all
liabilities, judgments, damages, suits, orders, government directives, costs and
expenses in connection with such claims, which arise from (i) the Landfill
Contamination, or (ii) the Order, as may be amended ("Landlord's Environmental
Indemnity"), provided, however that Landlord's Environmental Indemnity shall be
subject to the following limitations and conditions:
 
(1) Landlord's Environmental Indemnity shall not apply to any economic or
consequential damages suffered by Tenant, including but not limited to loss of
business or profits.
 
(2) Landlord's Environmental Indemnity shall not apply, without limitation, to
any releases caused by Tenant's Hazardous Materials Activities.
 
(3) Tenant acknowledges that Landlord must comply with the Order, as may be
amended, and with directives of government authorities including the Regional
Board, with respect to the Contamination and the Former Landfill.  Tenant
further acknowledges that groundwater monitoring wells, methane recovery wells
and equipment, and other environmental control devices are located on and about
the Premises and may be modified or added to during the term of the Lease
(collectively, "Environmental Equipment"), and that environmental investigation,
monitoring, closure and post-closure activities (collectively, "Environmental
Activities") will be performed on the Premises during the term of the
Lease.  Tenant shall allow Landlord, and any other party named as a discharger
under the Order, as may be amended, and their respective agents, consultants and
contractors, and agents of governmental environmental authorities with
jurisdiction ("Government Representatives") to enter the Premises to access the
Environmental Equipment and to perform Environmental Activities during the term
of the Lease, provided that Tenant's use and occupancy of the Premises shall not
unreasonably be disturbed.
 
(4) Tenant and Landlord shall reasonably cooperate with each other regarding any
Environmental Activities to be performed, and regarding any Environmental
Equipment to be installed, maintained, or removed on the Premises during the
term of the Lease.
 
(5) Tenant shall be responsible at its expense for repairing any Environmental
Equipment damaged due to the negligence of Tenant or Tenant's agents, employees,
contractors, vendors, invitees, visitors, future subtenants or assignees (such
terms "invitees" and "visitors" as used in this Article 33 shall not include
Landlord or any other party named as a discharger under the Order as may be
amended, or any of their respective agents, consultants or contractors, or any
Government Representatives).
 
ARTICLE 34.
 
COMPLIANCE WITH LAWS AND OTHER REGULATIONS
 
34.1 Tenant, as its sole cost and expense, shall promptly comply with all laws,
statutes, ordinances, and governmental rules, regulations, or requirements now
in force or which may hereafter become in force, of federal, state, county, and
municipal authorities, including, but not limited to, the Americans with
Disabilities Act, with the requirements of any board of fire underwriters or
other similar body now or hereafter constituted, and with any occupancy
certificate issued pursuant to any law by any public officer or officers, which
impose, any duty upon Landlord or Tenant, insofar as any thereof relate to or
affect the condition, use, alteration, or occupancy of the Premises.  Landlord's
approval of Tenant's plans for any improvements shall create no responsibility
or liability on the part of Landlord for their completeness, design sufficiency,
or compliance with all laws, rules, and regulations of governmental agencies or
authorities, including, but not limited to, the Americans with Disabilities
Act.  Tenant shall not be obligated to make any capital improvements to the
Premises in order to comply with Applicable Laws, except to the extent the
capital improvement is required due to a Trigger Event (as defined below).  As
used herein, the term "Trigger Event" means one or more of the following events
or circumstances:
 
(a) Tenant's particular use of the Premises (other than normal office uses);
 
(b) The manner of conduct of Tenant's business or operation of its
installations, equipment or other property outside those of normal office use;
 
(c) The performance of any improvements or alterations by Tenant or the
installation by Tenant of any Tenant systems; or
 
(d) The breach of any of Tenant's obligations under this Lease.
 
34.2 Landlord and Tenant hereby represent and warrant that:  (i) such party is
not, nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury ("OFAC") pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
"Specially Designated National and Blocked Person" or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a "Prohibited Person"); (ii) such party is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither such party (nor any person, group, entity or nation which owns or
controls such party, directly or indirectly) has conducted or will conduct
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, or the making or receiving of any contribution of funds,
goods or services to or for the benefit of a Prohibited Person.  Landlord and
Tenant each covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify the other in
writing if any of the representations, warranties or covenants set forth in this
Section 31.2 are no longer true or have been breached or if such party has a
reasonable basis to believe that they may no longer be true or have been
breached, (c) not to use funds from any Prohibited Person to make any payment
due to the other party under the Lease and (d) at the request of a party, to
provide such information as may be requested by the other party to determine a
party's compliance with the terms hereof.  Any breach by Landlord or Tenant of
the foregoing representations and warranties shall be deemed an event of default
by Tenant under this Lease.  The representations and warranties contained in
this subsection shall be continuing in nature and shall survive the expiration
or earlier termination of this Lease.
 
ARTICLE 35.
 
SEVERABILITY
 
35.1 This Lease shall be construed in accordance with the laws of the State of
California.  If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the Term, then it is
the intention of the parties hereto that the remainder of this Lease shall not
be affected thereby.  It is also the intention of both parties that in lieu of
each clause or provision that is illegal, or unenforceable, there is added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and still be
legal, valid, and enforceable.
 
ARTICLE 36.
 
NOTICES
 
36.1 Whenever in this Lease it shall be required or permitted that notice or
demand be given or served by either party to this Lease to or on the other, such
notice or demand shall be given or served in writing and delivered personally,
or forwarded by certified or registered mail, postage prepaid, or recognized
overnight courier, addressed to Landlord's address and Tenant's address, as
applicable, as specified in the Basic Lease Information.  Either party may
change its address for notice from time to time by serving written notice of the
new address as provided in this Article 36.
 
36.2 Notice hereunder shall become effective upon (a) delivery in case of
personal delivery and (b) receipt or refusal in case of certified or registered
mail or delivery by overnight courier.
 
ARTICLE 37.
 
OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
 
37.1 Landlord and Tenant agree that all the provisions hereof are to be
construed as covenants and agreements as though the words imparting such
covenants were used in each paragraph hereof, and that, except as restricted by
the provisions hereof, shall bind and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors, and
assigns.  If the rights of Tenant hereunder are owned by two or more parties, or
two or more parties are designated herein as Tenant, then all such parties shall
be jointly and severally liable for the obligations of Tenant
hereunder.  Whenever the singular or plural number, masculine or feminine or
neuter gender is used herein, it shall equally include the other.
 
ARTICLE 38.
 
ENTIRE AGREEMENT
 
38.1 This Lease and any attached addenda or exhibits constitute the entire
agreement between Landlord and Tenant.  No prior or contemporaneous written or
oral leases or representations shall be binding.  This Lease shall not be
amended, changed, or extended except by written instrument signed by Landlord
and Tenant.
 
38.2 THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
 
ARTICLE 39.
 
CAPTIONS
 
39.1 Paragraph captions are for Landlord's and Tenant's convenience only, and
neither limit nor amplify the provisions of this Lease.
 
ARTICLE 40.
 
CHANGES
 
40.1 Should any mortgagee require a modification of this Lease, which
modification will not bring about any increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event Tenant agrees that this Lease may be so
modified and agrees to execute whatever documents which are reasonably required
therefor and are in form and substance reasonably acceptable to Tenant, and to
deliver the same to Landlord within ten (10) business days following a request
therefor.
 
ARTICLE 41.
 
AUTHORITY
 
41.1 All rights and remedies of Landlord under this Lease, or those which may be
provided by law, may be exercised by Landlord in its own name individually, or
in its name by its agent, and all legal proceedings for the enforcement of any
such rights or remedies, including distress for Rent, unlawful detainer, and any
other legal or equitable proceedings may be commenced and prosecuted to final
judgment and be executed by Landlord in its own name individually or in its name
by its agent.  Landlord and Tenant each represent to the other that each has
full power and authority to execute this Lease and to make and perform the
agreements herein contained, and Tenant expressly stipulates that any rights or
remedies available to Landlord, either by the provisions of this Lease or
otherwise, may be enforced by Landlord in its own name individually or in its
name by its agent or principal.
 
ARTICLE 42.
 
BROKERAGE
 
42.1 Each party represents and warrants to the other that it has dealt only with
Tenant's Broker and Landlord's Broker, in negotiation of this Lease.  Landlord
shall make payment of the brokerage fee due the Landlord's Broker pursuant to
and in accordance with a separate agreement between Landlord and Landlord's
Broker.  Landlord's Broker shall pay a portion of its commission to Tenant's
Broker pursuant to a separate agreement between Landlord's Broker and Tenant's
Broker.  Except for amounts owing to Landlord's Broker and Tenant's Broker, each
party hereby agrees to indemnify and hold the other party harmless of and from
any and all damages, losses, costs, or expenses (including, without limitation,
all attorneys' fees and disbursements) by reason of any claim of or liability to
any other broker or other person claiming through the indemnifying party and
arising out of or in connection with the negotiation, execution, and delivery of
this Lease.  Nothing in this Lease obligates Landlord and/or Landlord's agent
for payment of any brokerage fee or similar compensation to any person with whom
Tenant has dealt or may in the future deal with respect to leasing of any
additional or expansion space in the Building or renewals or extensions of this
Lease.
 
ARTICLE 43.
 
EXHIBITS
 
43.1 Exhibits A through H are attached hereto and incorporated herein for all
purposes and are hereby acknowledged by both parties to this Lease.
 
ARTICLE 44.
 
APPURTENANCES
 
44.1 The Premises include the right of ingress and egress thereto and therefrom;
however, Landlord reserves the right to make changes and alterations to the
Building, fixtures and equipment thereof, in the street entrances, doors, halls,
corridors, lobbies, passages, elevators, escalators, stairways, toilets and
other parts thereof which Landlord may deem necessary or desirable; provided
that Tenant at all times has a means of access to the Premises (subject to a
temporary interruption due to Force Majeure Events or necessary maintenance that
cannot reasonably be performed without such interruption of access); provided
further that Landlord shall not exercise any of the rights in the foregoing
provisions of this Article 44 in any Building in which Tenant leases all of the
rentable area, except to the extent required by Applicable Laws or in connection
with the fire life safety system in the Building or as necessary for Landlord to
perform its maintenance obligations under this Lease.  Neither this Lease nor
any use by Tenant of the Building or any passage, door, tunnel, concourse, plaza
or any other area connecting the garages or other buildings with the Project,
shall give Tenant any right or easement of such use.  In exercising its rights
under this Section 44.1, Landlord shall make commercially reasonable efforts to
minimize the disruption to Tenant's business operations during standard business
hours.
 
ARTICLE 45.
 
PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
 
45.1 Tenant, for itself and for all persons claiming through or under it, hereby
expressly waives any and all rights which are, or in the future may be,
conferred upon Tenant by any present or future law to redeem the Premises, or to
any new trial in any action for ejection under any provisions of law, after
reentry thereupon, or upon any part thereof, by Landlord, or after any warrant
to dispossess or judgment in ejection.  If Landlord shall acquire possession of
the Premises by summary proceedings, or in any other lawful manner without
judicial proceedings, it shall be deemed a reentry within the meaning of that
word as used in this Lease.  Tenant and Landlord both waive a trial by jury of
any or all issues arising in any action or proceeding between the parties hereto
or their successors, under or connected with this Lease, or any of its
provisions.
 
ARTICLE 46.
 
RECORDING
 
46.1 Tenant shall not record this Lease but will, at the request of Landlord,
execute a memorandum or notice thereof in recordable form satisfactory to both
Landlord and Tenant specifying the date of commencement and expiration of the
Term of this Lease and other information required by statute.  Either Landlord
or Tenant may then record said memorandum or notice of lease at the cost of the
recording party.
 
ARTICLE 47.
 
MORTGAGEE PROTECTION
 
47.1 Tenant agrees to give any mortgagees and/or trust deed holders, by
registered mail, a copy of any notice of default served upon Landlord, provided
that prior to such notice Tenant has been notified, in writing of the address of
such mortgagees and/or trust deed holders.  Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the mortgagees and/or trust deed holders shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
to cure such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure) in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.
 
ARTICLE 48.
 
OTHER LANDLORD CONSTRUCTION
 
48.1 Tenant acknowledges that portions of the Project may be under construction
following Tenant's occupancy of the Premises, and that such construction may
result in levels of noise, dust, odor, obstruction of access, etc. which are in
excess of that present in a fully constructed project.  Tenant hereby waives any
and all rent offsets or claims of constructive eviction which may arise in
connection with such construction.  If any excavation or construction is made
adjacent to, upon or within the Building, or any part thereof, Tenant shall
afford to any and all persons causing or authorized to cause such excavation or
construction license to enter upon the Premises for the purpose of doing such
work as such persons shall deem necessary to preserve the Building or any
portion thereof from injury or damage and to support the same by proper
foundations, braces and supports, without any claim for damages or indemnity or
abatement of Rent (subject to the express provisions of this Lease), or of a
constructive or actual eviction of Tenant.
 
48.2 It is specifically understood and agreed that Landlord has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, the Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter.  However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the "Renovations") the Project, the Building and/or the
Premises.  Tenant hereby agrees that such Renovations shall in no way constitute
a constructive eviction of Tenant nor entitle Tenant to any abatement of
Rent.  Landlord shall have no responsibility and shall not be liable to Tenant
for any injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.
 
ARTICLE 49.
 
PARKING
 
49.1 The use by Tenant, its employees and invitees, of the parking facilities of
the Project shall be on the terms and conditions set forth in Exhibit E attached
hereto and by this reference incorporated herein and shall be subject to such
other agreement between Landlord and Tenant as may hereinafter be established
and to such other rules and regulations as Landlord may establish.  Tenant, its
employees and invitees shall use no more than the Maximum Parking
Allocation.  If, in Landlord's reasonable business judgment, it becomes
necessary, Landlord shall exercise due diligence to cause the creation of
cross-parking easements and such other agreements as are necessary to permit
Tenant, its employees and invitees to use parking spaces on properties and
buildings which are separate legal parcels from the Project.  Tenant
acknowledges that other tenants of the Project and the tenants of the other
buildings, their employees and invitees, may be given the right to park at the
Project.  Tenant's right to use the Maximum Parking Allocation during the Term
and any extension terms, shall be without direct charge, other than Operating
Expenses and Taxes otherwise payable under Article 5 of this Lease.
 
ARTICLE 50.
 
ELECTRICAL CAPACITY
 
Tenant covenants and agrees that at all times, its use of electric energy shall
never exceed the capacity of the existing feeders to the Building or the risers
of wiring installation.  Any riser or risers to supply Tenant's electrical
requirements upon written request of Tenant shall be installed by Landlord at
the sole cost and expense of Tenant, if, in Landlord's sole judgment, the same
are necessary and will not cause or create a dangerous or hazardous condition or
entail excess or unreasonable alterations, repairs or expense or interfere with
or disrupt other tenants or occupants.  In addition to the installation of such
riser or risers, Landlord will also, at the sole cost and expense of Tenant,
install all other equipment proper and necessary in connection therewith subject
to the aforesaid terms and conditions.
 
ARTICLE 51.
 
OPTIONS TO EXTEND LEASE
 
51.1 First Extension Option. Tenant shall have the option to extend this Lease
(the "First Extension Option") for one additional term of three (3) years (the
"First Extension Period"), upon the terms and conditions hereinafter set forth:
 
(a) If the First Extension Option is exercised, then the Base Rent per annum for
such First Extension Period (the "First Option Rent") shall be the Fair Market
Rental Value (as defined hereinafter) for the Premises (or if Tenant elects a
Partial Renewal pursuant to Section 51.5, the Renewal Space) as of the
commencement of the First Extension Option for such First Extension Period.
 
(b) The First Extension Option must be exercised by Tenant, if at all, only at
the time and in the manner provided in this subsection 51.1(b).
 
(i) If Tenant wishes to exercise the First Extension Option, Tenant must, on or
before the date occurring nine (9) months before the expiration of the initial
Lease Term (but not before the date that is twelve (12) months before the
expiration of the Initial Lease Term), exercise the First Extension Option by
delivering written notice (the "First Exercise Notice") to Landlord.  If Tenant
timely and properly exercises its First Extension Option, the Lease Term shall
be extended for the First Extension Period upon all of the terms and conditions
set forth in the Lease, as amended, except that the rent for the First Extension
Period shall be as provided in subsection 51.1(a) and Tenant shall have no
further options to extend the Lease Term except for the Second Extension Option.
 
(ii) If Tenant fails to deliver a timely First Exercise Notice, Tenant shall be
considered to have elected not to exercise the First Extension Option.
 
(c) It is understood and agreed that the First Extension Option hereby granted
is personal to Tenant and is not transferable except to Permitted Transferee in
connection with an assignment of Tenant's entire interest in this Lease.  In the
event of any assignment or subletting of the Premises or any part thereof (other
than to a Permitted Transferee), the First Extension Option shall automatically
terminate and shall thereafter be null and void.
 
(d) Tenant's exercise of the First Extension Option shall, if Landlord so elects
in its absolute discretion, be ineffective in the event that Monetary Default by
Tenant remains uncured at the time of delivery of the First Exercise Notice or
at the commencement of the First Extension Period.
 
51.2 Second Extension Option.  Tenant shall have the option to extend this Lease
(the "Second Extension Option") for one additional term of three (3) years (the
"Second Extension Period"), upon the terms and conditions hereinafter set forth:
 
(a) If the Second Extension Option is exercised, then the Base Rent per annum
for such Second Extension Period (the "Second Option Rent") shall be the Fair
Market Rental Value for the Premises (or if Tenant elects a Partial Renewal
pursuant to Section 51.5, the Renewal Space) as of the commencement of the
Second Extension Option for such Second Extension Period.
 
(b) The Second Extension Option must be exercised by Tenant, if at all, only at
the time and in the manner provided in this subsection 51.2(b).
 
(i) If Tenant wishes to exercise the Second Extension Option, Tenant must, on or
before the date occurring nine (9) months before the expiration of the First
Extension Period (but not before the date that is twelve (12) months before the
expiration of the First Extension Period), exercise the Second Extension Option
by delivering written notice (the "Second Exercise Notice") to Landlord.  If
Tenant timely and properly exercises its Second Extension Option, the Lease Term
shall be extended for the Second Extension Period upon all of the terms and
conditions set forth in the Lease, as amended, except that the rent for the
Second Extension Period shall be as provided in subsection 51.2(a) and Tenant
shall have no further options to extend the Lease Term.
 
(ii) If Tenant fails to deliver a timely Second Interest Notice or Second
Exercise Notice, Tenant shall be considered to have elected not to exercise the
Second Extension Option.
 
(c) It is understood and agreed that the Second Extension Option hereby granted
is personal to Tenant and is not transferable except to Permitted Transferee in
connection with an assignment of Tenant's entire interest in this Lease.  In the
event of any assignment or subletting of the Premises or any part thereof (other
than to a Permitted Transferee), the Second Extension Option shall automatically
terminate and shall thereafter be null and void.
 
(d) Tenant's exercise of the Second Extension Option shall, if Landlord so
elects in its absolute discretion, be ineffective in the event that a Monetary
Default by Tenant remains uncured at the time of delivery of the Second Exercise
Notice or at the commencement of the Second Extension Period.
 
(e) The Second Extension Option shall terminate and shall thereafter be null and
void in the event Tenant does not exercise the First Extension Option or for any
reason Tenant's exercise of the First Extension Option is ineffective.
 
51.3 Fair Market Rental Value.  The provisions of this Section shall apply in
any instance in which this Lease provides that the Fair Market Rental Value is
to apply.
 
(a) "Fair Market Rental Value" means the annual amount per square foot that a
willing tenant would pay and a willing landlord would accept in arm's length
negotiations, for space in Comparable Buildings in the Market Area for
comparable lease term, size, quality and location, taking into consideration any
tenant inducements then given to new and renewal tenants.  Fair Market Rental
Value shall be proposed by Landlord considering the most recent new direct
leases (and market renewals and extensions, if applicable) in the Building and
in Comparable Buildings in the Market Area.
 
(b) In determining the rental rate of comparable space, the parties shall
include all escalations and take into consideration any and all concessions,
including following concessions:
 
(i) Rental abatement concessions, if any, being granted to tenants in connection
with the comparable space;
 
(ii) Tenant improvements or allowances provided or to be provided for the
comparable space, taking into account the value of the existing improvements in
the Premises, based on the age, quality, and layout of the improvements.
 
(c) If in determining the Fair Market Rental Value the parties determine that
the economic terms of leases of comparable space include a tenant improvement
allowance, Landlord may, at Landlord's sole option, elect to do the following:
 
(i) Grant some or all of the value of the tenant improvement allowance as an
allowance for the refurbishment of the Premises; and
 
(ii) Reduce the Base Rent component of the Fair Market Rental Value to be an
effective rental rate that takes into consideration the total dollar value of
that portion of the tenant improvement allowance that Landlord has elected not
to grant to Tenant, including an appropriate interest factor (in which case that
portion of the tenant improvement allowance evidenced in the effective rental
rate shall not be granted to Tenant).
 
51.4 Resolving Disagreement Over Fair Market Rental Value.  The  determination
of Fair Market Rental Value shall be as provided this Section 51.4.
 
(a) Negotiated Agreement.  Landlord and Tenant shall diligently attempt in good
faith to agree on the Fair Market Rental Value on or before the date that is
four (4) months prior to the commencement of the applicable Extension Period
(the "Outside Agreement Date").
 
(b) Parties' Separate Determinations.  If Landlord and Tenant fail to reach
agreement on or before the Outside Agreement Date, Landlord and Tenant shall
each make a separate determination of the Fair Market Rental Value and notify
the other party of this determination within five (5) days after the Outside
Agreement Date.
 
(i) Two Determinations.  If each party makes a timely determination of the Fair
Market Rental Value, those determinations shall be submitted to arbitration in
accordance with subsection (c).
 
(ii) One Determination.  If Landlord or Tenant fails to make a determination of
the Fair Market Rental Value within the five-day period, that failure shall be
conclusively considered to be that party's approval of the Fair Market Rental
Value submitted within the five-day period by the other party.
 
(c) Arbitration.  If both parties make timely individual determinations of the
Fair Market Rental Value under subsection (b), the Fair Market Rental Value
shall be determined by arbitration under this subsection (c).
 
(i) Scope of Arbitration.  The determination of the arbitrators shall be limited
to the sole issue of whether Landlord's or Tenant's submitted Fair Market Rental
Value is the closest to the actual Fair Market Rental Value as determined by the
arbitrators, taking into account the requirements of Section 51.3.
 
(ii) Qualifications of Arbitrator(s).  The arbitrators must be licensed real
estate brokers who have been active in the leasing of commercial multi-story
properties in the Market Area over the five-year period ending on the date of
their appointment as arbitrator(s).
 
(iii) Parties' Appointment of Arbitrators.  Within fifteen (15) days after the
Outside Agreement Date, Landlord and Tenant shall each appoint one arbitrator
and notify the other party of the arbitrator's name and business address.
 
(iv) Appointment of Third Arbitrator.  If each party timely appoints an
arbitrator, the two (2) arbitrators shall, within ten (10) days after the
appointment of the second arbitrator, agree on and appoint a third arbitrator
(who shall be qualified under the same criteria set forth above for
qualification of the initial two (2) arbitrators) and provide notice to Landlord
and Tenant of the arbitrator's name and business address.
 
(v) Arbitrators' Decision.  Within thirty (30) days after the appointment of the
third arbitrator, the three (3) arbitrators shall decide whether the parties
will use Landlord's or Tenant's submitted Fair Market Rental Value and shall
notify Landlord and Tenant of their decision.  The decision of the majority the
three (3) arbitrators shall be binding on Landlord and Tenant.
 
(vi) If Only One Arbitrator is Appointed.  If either Landlord or Tenant fails to
appoint an arbitrator within fifteen (15) days after the Outside Agreement Date,
the arbitrator timely appointed by one of them shall reach a decision and notify
Landlord and Tenant of that decision within thirty (30) days after the
arbitrator's appointment.  The arbitrator's decision shall be binding on
Landlord and Tenant.
 
(vii) If Only Two Arbitrators Are Appointed.  If each party appoints an
arbitrator in a timely manner, but the two (2) arbitrators fail to agree on and
appoint a third arbitrator within the required period, the arbitrators shall be
dismissed without delay and the issue of Fair Market Rental Value shall be
submitted to binding arbitration under the real estate arbitration rules of
JAMS, subject to the provisions of this section.
 
(viii) If No Arbitrator Is Appointed.  If Landlord and Tenant each fail to
appoint an arbitrator in a timely manner, the matter to be decided shall be
submitted without delay to binding arbitration under the real estate arbitration
rules of JAMS subject the provisions of this Section 51.4(c).
 
(ix) Cost of Arbitration.  The cost of the arbitration shall be paid by the
losing party.
 
51.5 Partial Renewal; Non-Renewed Space.  In connection with Tenant's exercise
of its renewal options, Tenant shall have the right to reduce the size of the
Premises and exercise the option only as to such reduced portion of the Premises
(the "Partial Renewal"), in accordance with the terms of this Section 51.5.  In
the event Tenant desires to exercise its Partial Renewal right, the First Option
Exercise Notice or the Second Option Exercise Notice (as the case may be), shall
describe the area of the Option Space for which Tenant elects to renew the
then-current Lease Term (the "Renewal Space") and the area of the Premises for
which Tenant elects not to renew the then-current Term (the "Non-Renewed
Space").  The following conditions shall apply to Tenant's exercise of the
Partial Renewal right.  The Renewal Space shall be determined by Tenant, subject
to the satisfaction of the following conditions: (i) Tenant must elect to renew
the Lease with respect to, at a minimum, one (1) full floor of a Building,
(ii) Tenant may not break up any full floor leased by Tenant, and (iii) if
Tenant leases space on a multi-tenant floor in a Building, the Renewal Space
must include or exclude all space leased by Tenant on such floor.  If Tenant
elects to exercise the Partial Renewal right, then Landlord and Tenant shall be
relieved of their respective obligations under this Lease with respect to the
Non-Renewed Space as of the first (1st) day of the applicable Extension Period,
except for those obligations set forth in this Lease which specifically survive
the expiration or earlier termination of this Lease, including, without
limitation, the payment by Tenant of all amounts owed by Tenant under this
Lease, up to the first (1st) day of the applicable Extension Period, with
respect to the Non-Renewed Space.  In the event that Tenant fails to vacate, and
surrender and deliver to Landlord exclusive possession of the Non-Renewed Space,
free of all subleases, prior to the first (1st) day of the applicable Option
Term in the condition required by this Lease, and such failure continues for
ten  (10) business days after receipt of notice from Landlord, then the
provisions of Article 31 of this Lease shall apply to the Non-Renewed Space
which is not so delivered; provided that holdover in the Non-Renewed Space shall
not void Tenant's exercise of its option.  In the event Tenant fails to specify
in the First Option Exercise Notice or the Second Option Exercise Notice that
Tenant is interested in exercising its renewal rights herein granted with
respect to less than the entire Premises, then Tenant shall thereafter not have
the right to renew the Lease Term for less than all of the Premises.
 
ARTICLE 52.
 
TELECOMMUNICATIONS LINES AND EQUIPMENT
 
52.1 Location of Tenant's Equipment and Landlord Consent:
 
52.1.1 Tenant may install, maintain, replace, remove and use communications or
computer wires, cables and related devices (collectively, the "Lines") at the
Building in or serving the Premises only with Landlord's prior written consent,
which consent may not be unreasonably withheld.  Tenant shall locate all
electronic telecommunications equipment within the Premises and shall coordinate
the location of all Lines with Landlord.  Any request for consent shall contain
such information as Landlord may request.  Landlord hereby approves all Lines
installed in the Premises as of the Effective Date.
 
52.1.2 Landlord's approval of, or requirements concerning, the Lines or any
equipment related thereto, the plans, specifications or designs related thereto,
the contractor or subcontractor, or the work performed hereunder, shall not be
deemed a warranty as to the adequacy or appropriateness thereof, and Landlord
hereby disclaims any responsibility or liability for the same.
 
52.1.3 If Landlord consents to Tenant's proposal, Tenant shall pay all of
Tenant's and Landlord's actual and reasonable third party costs in connection
therewith (including without limitation all costs related to new Lines) and
shall use, maintain and operate the Lines and related equipment in accordance
with and subject to all laws governing the Lines and equipment and at Tenant's
sole risk and expense.  Tenant shall comply with all of the requirements of this
Lease concerning alterations in connection with installing the Lines.  As soon
as the work is completed, Tenant shall submit as-built drawings to Landlord.
 
52.1.4 Landlord reserves the right to require that Tenant remove any Lines
located in or serving the Premises which are installed in violation of these
provisions, or which are at any time in violation of any laws or present a
dangerous or potentially dangerous condition (whether such Lines were installed
by Tenant or any other party), within thirty (30) days after written notice.
 
52.2 Reallocation of Line Space.  Landlord may (but shall not have the
obligation to) (a) install Lines at the Building; and (b) monitor and control
the installation, maintenance, replacement and removal of any Lines now or
hereafter installed at the Buildings by Landlord, Tenant or any other party.
 
52.3 Line Problems.  Except to the extent arising from the gross negligence or
willful misconduct of Landlord or Landlord's contractors, agents or employees,
Landlord shall have no liability for damages arising from, and Landlord does not
warrant that the Tenant's use of any Lines will be free from the following
(collectively called "Line Problems"):  (a) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, or replacement, use or removal of Lines by or for other tenants or
occupants in the Building, by any failure of the environmental conditions or the
power supply for the Building to conform to any requirement of the Lines or any
associated equipment, or any other problems associated with any Lines by any
other cause; (b) any failure of any Lines to satisfy Tenant's requirements; or
(c) any eavesdropping or wiretapping by unauthorized parties.  Landlord in no
event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems.
 
52.4 Electromagnetic Fields.  If Tenant at any time uses any equipment that may
create an electromagnetic field and/or radio frequency exceeding the normal
insulation ratings of ordinary twisted pair riser cable or cause radiation
higher than normal background radiation, Landlord reserves the right to require
Tenant to appropriately insulate that equipment and the Lines therefor
(including without limitation riser cables), and take such other remedial action
at Tenant's sole cost and expense as Lender may require in its sole discretion
to prevent such excessive electromagnetic fields, radio frequency or radiation.
 
52.5 Removal of Electrical and Telecommunications Wires.
 
52.5.1 Within thirty (30) days after the expiration or sooner termination of the
Lease, Landlord may elect by written notice to Tenant to:
 
(a) Retain any or all Lines installed by Tenant in the risers of the Building;
 
(b) Remove any or all such Lines and restore the Premises and risers to their
condition existing prior to the installation of the Lines ("Wire Restoration
Work").  Landlord shall perform such Wire Restoration Work at Tenant's sole cost
and expense; or
 
(c) Require Tenant to perform the Wire Restoration Work at Tenant's sole cost
and expense.
 
52.5.2 In the event Landlord elects to retain the Lines, Tenant covenants that
Tenant shall have good right to surrender such Lines, free of all liens and
encumbrances, and that all Lines shall be left in their then existing condition,
reasonable wear and tear excepted, properly labeled at each end and in each
telecommunications/electrical closet and junction box, and in safe condition.
 
ARTICLE 53.
 
TENANT'S ROOFTOP RIGHTS
 
53.1 Right to Install and Maintain Rooftop Equipment.  During the Lease Term and
subject to the terms of this Article 53, Tenant may install on the roof of
either or both Buildings telecommunications antennae, microwave dishes or other
communication equipment, as necessary for the operation of Tenant's business
within the Premises, including any cabling or wiring necessary to connect this
rooftop equipment to the Premises (collectively, the "Rooftop Equipment").  If
Tenant wishes to install any additional Rooftop Equipment, Tenant shall first
notify Landlord in writing, which notice shall fully describe the Rooftop
Equipment, including, without limitation, its purpose, weight, size and desired
location on the roof of the Building and its intended method of connection to
the Premises.  All of Tenant's Rooftop Equipment must be located within a total
aggregate area not to exceed 100 square feet, at locations reasonably approved
by Landlord prior to any installation.  Landlord hereby consents to the
continued use of the Rooftop Equipment existing on the Premises on the date of
this Lease consisting of two (2) antennae and/or satellite dishes and any
replacements thereof having comparable or lesser size and weight (the "Initial
Rooftop Equipment").  Landlord also reserves the right to restrict the number
and size of dishes, antennae and other Rooftop Equipment in addition to the
Initial Rooftop Equipment installed on the roof of the Building in its
reasonable discretion.
 
53.2 Additional Charges for Rooftop Equipment.  Tenant will be solely
responsible, at Tenant's sole expense, for the installation, maintenance, repair
and removal of the Rooftop Equipment, and Tenant shall at all times maintain the
Rooftop Equipment in good condition and repair.  Landlord agrees that the named
Tenant hereunder shall not pay any rental charge for Tenant's use of the rooftop
pursuant to the terms of this Article 53 for the Initial Rooftop Equipment,
provided, however, if any successor to the named Tenant wishes to utilize
rooftop space or if Tenant seeks to use rooftop space for Rooftop Equipment in
addition to the Initial Rooftop Equipment, Landlord reserves the right to impose
a charge for such use, which shall be consistent with market rates.
 
53.3 Conditions of Installation.  The installation of the Rooftop Equipment
shall constitute an alteration and shall be performed in accordance with and
subject to the provisions of Article 15 of this Lease.  Tenant shall comply with
all applicable laws, rules and regulations relating to the installation,
maintenance and operation of Rooftop Equipment at the Building (including,
without limitation, all construction rules and regulations) and will pay all
costs and expenses relating to such Rooftop Equipment, including the cost of
obtaining and maintaining any necessary permits or approvals for the
installation, operation and maintenance thereof in compliance with applicable
laws, rules and regulations.  The installation, operation and maintenance of the
Rooftop Equipment at the Building shall not adversely affect the structure or
operating systems of the Building or the business operations of any other tenant
or occupant at the Building.  For purposes of determining Landlord's and
Tenant's respective rights and obligations with respect to the use of the roof,
the portion of the roof affected by the Rooftop Equipment shall be deemed to be
a portion of the Premises (provided that such portion shall not be measured for
purposes of determining the area of the Premises); consequently, all of the
provisions of this Lease respecting Tenant's obligations hereunder shall apply
to the installation, use and maintenance of the Rooftop Equipment, including
without limitation provisions relating to compliance with requirements as to
insurance, indemnity, repairs and maintenance.  Tenant may install cabling and
wiring through the Building interior conduits, risers, and pathways of the
Building in accordance with Article 52 in order to connect Rooftop Equipment
with the Premises.
 
53.4 Non-Exclusive Right.  Tenant's right to install and maintain Rooftop
Equipment is non-exclusive and is subject to termination or revocation as set
forth herein, including pursuant to Section 22.2(b) of this Lease.  Subject to
the terms set forth below in this Section 53.4, Landlord at its election may
require the relocation, reconfiguration or removal of the Rooftop Equipment, if
in Landlord's reasonable judgment the Rooftop Equipment is interfering with the
use of the rooftop for the helipad or other Building operations or the business
operations of other tenants or occupants of the Building, causing damage to the
Building or if Tenant otherwise fails to comply with the terms of this
Article 53.  If relocation or reconfiguration becomes necessary due to
interference difficulties, Landlord and Tenant will reasonably cooperate in good
faith to agree upon an alternative location or configuration that will permit
the operation of the Rooftop Equipment for Tenant's business at the Premises
without interfering with other operations at the Building or communications uses
of other tenants or occupants.  If removal is required due to any breach or
default by Tenant under the terms of this Article 53, Tenant shall remove the
Rooftop Equipment upon thirty (30) days' written notice from Landlord.  Any
relocation, removal or reconfiguration of the Rooftop Equipment as provided
above shall be at Tenant's sole cost and expense.  In addition to the other
rights of relocation and removal as set forth herein, Landlord reserves the
right to require relocation of Tenant's Rooftop Equipment at any time at its
election at Landlord's cost (but not more frequently than once per year) so long
as Tenant is able to continue operating its Rooftop Equipment in substantially
the same manner as it was operated prior to its relocation.  In connection with
any relocation of Tenant's Rooftop Equipment at the request of or required by
Landlord (other than in the case of a default by Tenant hereunder), Landlord
shall provide Tenant with at least thirty (30) days' prior written notice of the
required relocation and will conduct the relocation in a commercially reasonable
manner and in such a way that will, to the extent reasonably possible, prevent
interference with the normal operation of Tenant's Rooftop Equipment.  In
connection with any relocation, Landlord further agrees to work with Tenant in
good faith to relocate Tenant's Rooftop Equipment to a location that will permit
its normal operation for Tenant's business operations.  Landlord acknowledges
that relocation of Tenant's Rooftop Equipment may be disruptive to Tenant's
business and, without limiting its rights to require such removal, confirms that
it will not exercise its rights hereunder in a bad faith manner or for the
purpose of harassing or causing a hardship to Tenant.
 
53.5 Costs and Expenses.  If Tenant fails to comply with the terms of this
Article 53 within thirty (30) days following written notice by Landlord (or such
longer period as may be reasonably required to comply so long as Tenant is
diligently attempting to comply), Landlord may take such action as may be
necessary to comply with these requirements.  In such event, Tenant agrees to
reimburse Landlord for all costs incurred by Landlord to effect any such
maintenance, removal or other compliance subject to the terms of this
Article 53, including interest on all such amounts incurred at the Agreed Rate,
accruing from the date which is ten (10) days after the date of Landlord's
demand until the date paid in full by Tenant, with all such amounts being
Additional Rent under this Lease.
 
53.6 Indemnification; Removal.  Tenant agrees to indemnify Landlord, its
partners, agents, officers, directors, employees and representatives from and
against any and all liability, expense, loss or damage of any kind or nature
from any suits, claims or demands, including reasonable attorneys' fees, arising
out of Tenant's installation, operation, maintenance, repair, relocation or
removal of the Rooftop Equipment, except to the extent any such liability,
expense, loss or damage results from the gross negligence or intentional
misconduct of Landlord or its agents, partners, officers, directors, employees,
contractors or representatives.  At the expiration or earlier termination of the
Lease, Tenant may and, upon request by Landlord, shall remove all of the Rooftop
Equipment, including any wiring or cabling relating thereto, at Tenant's sole
cost and expense and will repair at Tenant's cost any damage resulting from such
removal.  If Landlord does not require such removal, any Rooftop Equipment
remaining at the Building after the expiration or earlier termination of this
Lease which is not removed by Tenant shall be deemed abandoned and shall become
the property of Landlord.
 
53.7 Roof Access; Rules and Regulations.  Subject to compliance with the
construction rules for the Building and Landlord's reasonable and
nondiscriminatory rules and regulations regarding access to the roof and, upon
receipt of Landlord's prior written consent to such activity (which shall not be
unreasonably withheld, conditioned or delayed), Tenant and its representatives
shall have access to and the right to go upon the roof of the Building, on a
seven (7) day per week, twenty-four (24) hour basis, to exercise its rights and
perform its obligations under this Article 53.  Tenant acknowledges that, except
in the case of an emergency or when a Building engineer is not made available to
Tenant in sufficient time to allow Tenant to avoid or minimize interruption of
use of the Rooftop Equipment, advance notice is required and a Building engineer
must accompany all persons gaining access to the rooftop.  Tenant may install
Rooftop Equipment at the Building only in connection with its business
operations at the Premises, and may not lease or license any rights or equipment
to third parties or allow the use of any rooftop equipment by any party other
than Tenant.  Tenant acknowledges that Landlord has made no representation or
warranty as to Tenant's ability to operate Rooftop Equipment at the Building and
Tenant acknowledges that helicopters, other equipment installations and other
structures and activities at or around the Building may result in interference
with Tenant's Rooftop Equipment.  Except as set forth in this Article 53,
Landlord shall have no obligation to prevent, minimize or in any way limit or
control any existing or future interference with Tenant's Rooftop Equipment.
 
ARTICLE 54.
 
ERISA
 
54.1 To satisfy compliance with the Employee Retirement Income Security Act of
1974, as amended, Tenant represents and warrants to Landlord and The Prudential
Insurance Company of America, a New Jersey corporation ("Prudential"), that:
 
(a) Tenant is not an "employee benefit plan" (as that term is defined in
Section 3(3) of ERISA); and
 
(b) Tenant is not acquiring the Property as a plan asset subject to ERISA but
for Tenant's own investment account; and
 
(c) Tenant is not an "affiliate" of Prudential as defined in Section IV(b) or
PTE 90-1;
 
(d) Tenant is not a "party in interest" (as that term is defined in
Section 3(14) of ERISA) to the Virginia Retirement System; and
 
(e) Tenant agrees to keep the identity of the Virginia Retirement System
confidential, except to the extent that Tenant may be required to disclose such
information as a result of (i) legal process, or (ii) compliance with ERISA or
other Laws governing Tenant's operations.
 
ARTICLE 55.
 
TENANT'S RIGHT OF FIRST OFFER
 
55.1 Landlord shall provide Tenant with written notice (the "Availability
Notice") from time to time when Landlord determines that any Offer Space (as
defined below) will become Available (as defined below).  Tenant shall have an
ongoing right of first offer to lease any such Offer Space, as set forth in this
Article 50 (the "ROFO").  Landlord shall provide the Offer Notice to Tenant on
the later of the date that is fifteen (15) days after the date on which Landlord
determines that the particular Offer Space (the "Specific Offer Space") will
become Available but in any event not prior to the date that is one hundred
eighty (180) days before the Specific Offer Space will be Available.  As used
herein, "Available" means that the space (i) is not part of the Premises,
(ii) is not then subject to a lease, and (iii) is not then subject to any rights
of any existing tenant in the Project to renew their lease or expand their
premises as set forth in their lease on or prior to December 8, 2009.  As used
herein, "Offer Space" means space and any of the buildings in the Project
commonly known as 2200 Bridge Parkway, 2400 Bridge Parkway, 2600 Bridge Parkway
and 3200 Bridge Parkway.  The Availability Notice shall:
 
(a) Describe the particular Specific Offer Space (including rentable area,
usable area and location);
 
(b) Include an attached floor plan identifying such space;
 
(c) State the date (the "Specific Offer Space Delivery Date") the space will be
available for delivery to Tenant; and
 
(d) State Landlord's determination of the Fair Market Rental Value of the space.
 
55.2 If Tenant wishes to exercise the ROFO with respect to the Specific Offer
Space, then within ten (10) days of delivery of the Availability Notice to
Tenant, Tenant shall deliver irrevocable notice to Landlord (the "First Offer
Exercise Notice") of Tenant's intention to exercise the ROFO with respect to all
of the Specific Offer Space.  If Tenant, concurrently with Tenant's exercise of
the first offer right, notifies Landlord that it does not accept Landlord's
determination of Fair Market Rental Value set forth in the Availability Notice,
the Fair Market Rental Value of the Specific First Offer Space shall be
determined in accordance with the procedures set forth in Sections 51.3 and
51.4.  Otherwise, the Fair Market Rental Value shall be as set forth in the
Availability Notice.  Tenant must elect to exercise its ROFO, if at all, only
with respect to all the space offered by Landlord to Tenant at any particular
time, and Tenant may not elect to lease a portion of that
space.  Notwithstanding anything to the contrary in this Article 55, or in
Sections 51.3 or 51.4, in no case shall the Tenant Improvement Allowance
determined as part of as part of the Fair Market Rental Value exceed on a square
foot basis the unamortized value of the Tenant Improvement Allowance set forth
in Article 56, below, with amortization determined using an interest rate of
eight per cent (8%) per annum.
 
55.3 In the event Tenant fails to give a First Offer Exercise Notice in response
to an Availability Notice with respect to Specific Offer Space, Tenant shall
have no further rights to receive an Availability Notice with respect to such
Specific Offer Space for a period of six (6) months after the latest
Availability Notice for such Specific Offer Space and Landlord shall be free to
enter into a lease of the Specific Offer Space with anyone on any terms at any
time during that six (6) month period; provided, however, that if the net
present value of the economic terms of Landlord’s proposed lease to such third
party are more than ten percent (10%) more favorable to the third party
(determined using an eight percent (8%) discount rate) than the net present
value of the economic terms proposed by Landlord in the Availability Notice
(determined using an eight percent (8%) discount rate), then before entering
into such third party lease Landlord shall notify Tenant of such materially more
favorable economic terms and Tenant shall have the right to lease the Specific
Offer Space upon such materially more favorable economic terms by delivering
written notice thereof to Landlord within ten (10) business days after Tenant’s
receipt of Landlord’s notice.
 
55.4 If Tenant timely and validly gives the First Offer Exercise Notice, then
beginning on the Specific Offer Space Delivery Date and continuing for the
balance of the Term (including any extensions):
 
(a) The Specific Offer Space shall be part of the Premises under this Lease (so
that the term "Premises" in this Lease shall refer to the space in the Premises
immediately before the Specific Offer Delivery Date plus the Specific Offer
Space);
 
(b) Tenant's Building Percentage shall be adjusted to reflect the increased
rentable area of the Premises.
 
(c) Tenant's lease of the Specific Offer Space shall be on the same terms and
conditions as affect the Original Premises from time to time, except as
otherwise provided in this section.  Rent and all other economic terms
applicable to the Specific First Offer Space shall be equal to the Fair Market
Rental Value of that space.  Tenant's obligation to pay Rent with respect to the
Specific Offer Space shall begin on the Specific Offer Space Delivery Date.  The
Specific Offer Space shall be leased to Tenant in its "as-is" condition and
Landlord shall not be required to construct improvements in, or contribute any
tenant improvement allowance for, the Specific Offer Space, except as otherwise
provided in this Article 55.  Tenant's construction of any improvements in the
Specific Offer Space shall comply with the terms of this Lease concerning
alterations.
 
(d) If requested by Landlord, Landlord and Tenant shall confirm in writing the
addition of the Specific Offer Space to the Premises on the terms and conditions
set forth in this section, but Tenant's failure to execute or deliver such
written confirmation shall not affect the enforceability of the First Offer
Exercise Notice.
 
55.5 Tenant's rights and Landlord's obligations under this Article 55 are
expressly subject to and conditioned upon there not existing a Monetary Default
by Tenant under this Lease, either at the time of delivery of the First Offer
Exercise Notice or at the time any Specific Offer Space is to be added to the
Premises.
 
55.6 It is understood and agreed that Tenants' rights in this Article 55 are
personal to Tenant and not transferable except to Permitted Transferee in
connection with an assignment of Tenant's entire interest in this Lease.  In the
event of any assignment or subletting of the Premises or any part thereof (other
than to Permitted Transferee), Tenants' rights under this Article 55 shall
automatically terminate, and shall thereafter be null and void.
 
ARTICLE 56.
 
CERTAIN ALLOWANCES
 
56.1 So long as no Event of Default shall be existing under the Lease as of the
date Tenant requests reimbursement of the Allowance (as defined below), Landlord
agrees to reimburse Tenant up to, and not to exceed the sum of $1,692,630.00
(the "Allowance") (based on a $22.50 prsf of the Premises, but not including the
Must-Take Space) for costs incurred in connection with Tenant improvements,
cabling, equipment, relocation costs, space planning and design, construction
fees, phasing costs, furniture, signage, project managers and consultation fees
(the "Allowance Items").  Landlord shall pay the Allowance to Tenant upon
delivery to Landlord of "Tenant's Allowance Notice" (as defined below) according
to the terms and conditions of this Section 56.1.  Not more frequently than once
in any calendar month, Tenant may submit to Landlord a written notice indicating
that Tenant has paid the cost of Allowance Items, which notice shall be
accompanied by all of the following (collectively, "Tenant's Allowance
Notice"):  (i) copies of paid invoices for the Allowance Items,
(ii) certification that the Allowance Items have been delivered to and installed
in the Premises, and (iii) with respect to Tenant improvements and other labor
and materials as to which mechanic's lien rights are available under California
law (the "Tenant Work"), (1) final unconditional lien releases in compliance
with California law from Tenant's general contractor and all subcontractors and
material suppliers, showing that full payment has been received for the
construction of the Tenant Work, and (2) copies of all building permits (if any)
required by the City in connection with the construction and installation of the
Tenant Work signed by the appropriate building inspector, indicating that the
Tenant Work have been finally approved.
 
56.2 So long as no Event of Default shall be existing under the Lease as of the
date Tenant requests reimbursement of the MTS Allowance (as defined
below).  Landlord agrees to reimburse Tenant up to, and not to exceed the sum of
$407,168.00 (the "MTS Allowance") (based on a $16.00 prsf of the Must-Take
Space) for costs incurred in connection with Tenant improvements, including
cabling, equipment, relocation costs, space planning and design, construction
fees, phasing costs, furniture, signage, project managers and consultation fees
(the " MTS Allowance Items").  Landlord shall pay the MTS Allowance to Tenant
upon delivery to Landlord of "Tenant's MTS Allowance Notice" (as defined below)
according to the terms and conditions of this Section 56.2.  Not more frequently
than once in any calendar month, Tenant may submit to Landlord a written notice
indicating that Tenant has paid the cost of Allowance Items, which notice shall
be accompanied by all of the following (collectively, "Tenant's MTS Allowance
Notice"):  (i) copies of paid invoices for the MTS Allowance Items,
(ii) certification that the MTS Allowance Items have been delivered to and
installed in the Must-Take Space, and (iii) with respect to Tenant improvements
and other labor and materials as to which mechanic's lien rights are available
under California law (the "Tenant MTS Work"), (1) final unconditional lien
releases in compliance with California law from Tenant's general contractor and
all subcontractors and material suppliers, showing that full payment has been
received for the construction of the Tenant MTS Work, and (2) copies of all
building permits (if any) required by the City in connection with the
construction and installation of the Tenant MTS Work signed by the appropriate
building inspector, indicating that the Tenant MTS Work have been finally
approved.
 
56.3 So long as all Tenant Work and Tenant MTS Work commenced by Tenant shall
have been completed and all costs for Allowance Items and MTS Allowance Items
have been paid in full and Landlord has received all of the lien releases
required in Sections 56.1 and 56.2, Tenant may by notice to Landlord at any time
elect to convert an amount equal to the lesser of (a) the remaining Allowance
and MTS Allowance and (b) 20% of the original Allowance and MTS Allowance to a
credit against Base Rent next coming due under this Lease.  In no event shall
the amount funded for the Allowance and MTS Allowance and the amount of the rent
credit in the aggregate exceed the total amount of the original Allowance and
MTS Allowance.
 
56.4 In connection with performing the Tenant Work and the Tenant MTS Work and
the acquisition and installation of the other Allowance Items and MTS Allowance
Items, Tenant shall have the right to control, manage and direct the Tenant
improvement design and construction process in accordance with
Article 15.  Landlord shall not charge Tenant any fee or other charges for
supervision and/or overhead associated with the construction of the Tenant Work
and the Tenant MTS Work or the acquisition or installation of any other
Allowance Items and MTS Allowance Items.  Except as otherwise provided in this
Article 56, all Tenant Work and the Tenant MTS Work and installation of
Allowance Items and MTS Allowance Items shall be performed in accordance with
Article 15 of this Lease.
 
56.5 In addition to the foregoing, Landlord shall pay Tenant or Tenant's
architect the sum of $10,000 for test fits required by Tenant in connection with
this Lease within thirty (30) days after receipt from Tenant of reasonable
evidence of the costs incurred for those test fits.
 
IN WITNESS WHEREOF, Landlord and Tenant, acting herein through duly authorized
individuals, have caused these presents to be executed as of the date first
above written.
 
TENANT:
 
SHUTTERFLY, INC., a Delaware corporation


 
By: /s/Mark J. Rubash               
 
       Mark J. Rubash, SVP & Chief Financial Officer  
          [Printed Name and Title]


 
By: /s/ Jeff Housenbold          
 
      Jeff Housenbold, Chief Executive Officer
          [Printed Name and Title]
 


 
Tenant's NAICS Code:                                                      
 


 

W02-WEST:LLC\402358189.7
--
       



 
 

--------------------------------------------------------------------------------

 

LANDLORD:
 
WESTPORT OFFICE PARK, LLC,
 
a California limited liability company
 
By:           THE PRUDENTIAL INSURANCE
 
COMPANY OF AMERICA, a New Jersey
 
corporation, its member


 
By: /s/Jeffrey D. Mills         
 


 
      Jeffrey D. Mills, Vice President_____
         [Printed Name and Title]
 

W02-WEST:LLC\402358189.7
--
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
THE PROJECT
[rwclease_exhibita1.jpg]

W02-WEST:LLC\402358189.7
Exhibit A
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
PREMISES
 
(See Attached)
[rwclease_exhibitbpage1.jpg]
 
[rwclease_exhibitbpage2.jpg]

[rwclease_exhibitbpage3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[rwclease_exhibitbpage4.jpg]
 
W02-WEST:LLC\402358189.7
Exhibit B
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[INTENTIONALLY OMITTED]
 

W02-WEST:LLC\402358189.7
Exhibit C
   
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
RULES AND REGULATIONS
 
In the event of any conflict between the terms and provisions of the Lease and
these Rules and Regulations, the terms and provisions of the Lease shall pertain
and control.  Tenant shall faithfully observe and comply with the following
Rules and Regulations:
 
1.           Except in connection with Tenant's work (if any) under Exhibit C,
Tenant shall not alter any locks or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant and Tenant shall promptly deliver any new keys to Landlord.
 
2.           All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises. Tenant shall assume
any and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.
 
3.           Tenant, its employees and agents must be sure that the entry doors
to the Premises are securely closed and locked when leaving the Premises if it
is after the normal hours of business of the Project.  Access to the Project may
be refused unless the person seeking access has proper identification or has a
previously received authorization for access to the Project. Landlord and its
agents shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Project of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Project during the continuance thereof by any means it
deems appropriate for the safety and protection of life and property.
 
4.           Landlord reserves the right, in the event of an emergency in
Landlord's reasonable discretion, to close or limit access to the Project and/or
the Premises, from time to time, due to damage to the Project and/or the
Premises, to ensure the safety of persons or property or due to government order
or directive, and Tenant agrees to immediately comply with any such reasonable
decision by Landlord. If Landlord closes or limits access to the Project and/or
the Premises for the reasons described above, Landlord's actions shall not
constitute a breach of the Lease.
 
5.           Tenant shall not disturb, solicit, or canvass any occupant of the
Project and shall cooperate with Landlord and its agents to prevent the same.
Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, halls, stairways, elevators, or any Common Areas
for the purposes of smoking tobacco products or for any other purpose, nor in
any way obstruct such areas, and shall use them only as a means of ingress and
egress for the Premises.  Smoking shall not be permitted in the Common Areas.
 
6.           The toilet rooms, urinals and wash bowls shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenants who, or whose employees or agents, shall have caused it.
 
7.           Tenant shall not permit its vendors or other persons visiting the
Premises to solicit other tenants of the Project.
 
8.           Tenant shall not use or keep in or on the Premises or the Project
any kerosene, gasoline or other inflammable or combustible fluid or material,
except as otherwise permitted in the Lease. Tenant shall not bring into or keep
within the Premises or the Project any animals, birds or vehicles (other than
passenger vehicles, forklifts or bicycles and service animals).
 
9.           Tenant shall not use, keep or permit to be used or kept, any
noxious gas or substance in or on the Premises or permit or allow offensive or
objectionable noise, odors, or vibrations to disturb other tenants in the
Project, or to otherwise unreasonably interfere with the use of the Project by
other tenants.
 
10.           No cooking shall be done or permitted on the Premises nor shall
the Premises be used for the storage of merchandise, for loading or for any
illegal purposes.  Notwithstanding the foregoing, Underwriters' Laboratory
approved equipment and microwave ovens may be used in the Premises for heating
food and brewing coffee, tea, hot chocolate and similar beverages for employees
and visitors of Tenant, provided that such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations; and provided further that such cooking does not result in odors
escaping from the Premises in any Building in which Tenant does not lease all of
the leasable area.
 
11.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
 
12.           No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
 
13.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.
 
14.           Tenant acknowledges that the local fire department has previously
required Landlord to participate in a fire and emergency preparedness program or
may require Landlord and/or Tenant to participate in such a program in the
future. Tenant agrees to take all actions reasonably necessary to comply with
the requirements of such a program including, but not limited to, designating
certain employees as "fire wardens" and requiring them to attend any necessary
classes and meetings and to perform any required functions.
 
15.           Tenant and its employees shall comply with all federal, state and
local recycling and/or resource conservation laws and shall take all actions
reasonably requested by Landlord in order to comply with such laws.
 
Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord's judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project. Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.
 


 

W02-WEST:LLC\402358189.7
Exhibit D
--
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 


 
PARKING RULES
 
In the event of any conflict between the terms and provisions of the Lease and
these Parking Rules, the terms and provisions of the Lease shall pertain and
control.
 
1.           Parking areas shall be used only for parking by vehicles no longer
than full size, passenger automobiles, pickup trucks and sport utility vehicles.
Tenant and its employees shall park automobiles within the lines of the parking
spaces.
 
2.           Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.
 
3.           Parking stickers and parking cards, if any, shall be the property
of Landlord and shall be returned to Landlord by the holder thereof upon
termination of the holder's parking privileges.  Landlord shall not be obligated
to return the deposit unless and until the parking card or other device is
returned to Landlord. Tenant will pay such replacement charges as is reasonably
established by Landlord for the loss of such devices. Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately. Any parking identification stickers reported lost
or stolen found on any unauthorized car will be confiscated and the illegal
holder will be subject to prosecution.
 
4.           Unless otherwise instructed, every person using the parking area is
required to park and, lock his own vehicle. Landlord will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.
 
5.           The maintenance, washing, waxing or cleaning of vehicles in the
parking structure or Common Areas is prohibited.
 
6.           Tenant shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws,
and agreements. Parking area managers or attendants, if any, are not authorized
to make or allow any exceptions to these Parking Rules and Regulations. Landlord
reserves the right to terminate parking rights for any person or entity that
willfully refuses to comply with these rules and regulations.
 
7.           Every driver is required to park his or her own car. Tenant agrees
that all responsibility for damage to cars or the theft of or from cars is
assumed by the driver, and further agrees that Tenant will hold Landlord
harmless for any such damages or theft.
 
8.           No vehicles shall be parked in the parking areas overnight. The
parking area shall only be used for daily parking and no vehicle or other
property shall be stored in a parking space.
 
9.           Any vehicle parked by Tenant, its employees, contractors or
visitors in a reserved parking space or in any area of the parking area that is
not designated for the parking of such a vehicle may, at Landlord's option, and
without notice or demand, be towed away by any towing company selected by
Landlord, and the cost of such towing shall be paid for by Tenant and/or the
driver of said vehicle.
 
Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord's judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project. Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.
 

W02-WEST:LLC\402358189.7
Exhibit E
--
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 


 
COMMENCEMENT DATE MEMORANDUM
 
With respect to that certain lease ("Lease") dated ______________, 200__ between
WESTPORT OFFICE PARK, LLC, a California limited liability company ("Landlord"),
and _____________________ ("Tenant"), whereby Landlord leased to Tenant and
Tenant leased from Landlord approximately _________ rentable square feet of that
certain office building located at , California ("Premises"), Tenant hereby
acknowledges and certifies to Landlord as follows:
 
(1)           Landlord delivered possession of the Premises to Tenant
substantially complete on _______________________________;
 
(2)           The Lease commenced on _______________________ ("Commencement
Date") and Tenant's obligation to pay Rent commenced on ________________________
("Rent Commencement Date");
 
(3)           The Premises contain ___________ rentable square feet of space;
and
 
(4)           Tenant has accepted and is currently in possession of the Premises
and the Premises are acceptable for Tenant's use.
 
(5)           Tenant's Building Percentage is ______________________________
 
(6)           Base Rent Per Month is ________________
 
IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this day
of_______________
 
"Tenant"

 
By:                                                                
 
Its:                                                      
 


 


 
By:                                                                
 
Its:                                                      
 


 

W02-WEST:LLC\402358189.7
Exhibit F
--
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
 
STANDARDS FOR UTILITIES AND SERVICES
 
(a)           Ventilate the Premises and furnish air conditioning or heating on
such days and hours, when it may be required for the comfortable occupancy of
the Premises.  The air conditioning system achieves maximum cooling when the
window coverings are closed. Landlord shall not be responsible for room
temperatures if Tenant does not keep all window coverings in the Premises closed
whenever the system is in operation.  Tenant agrees to cooperate fully at all
times with Landlord, and to abide by all regulations and requirements which
Landlord may prescribe for the proper function and protection of said air
conditioning system.
 
(b)           During any periods in which Tenant does not lease all of the space
in a Building, Tenant agrees not to connect any apparatus, device, conduit or
pipe to the Building chilled and hot water air conditioning supply
lines.  Tenant further agrees that neither Tenant nor its servants, employees,
agents, visitors, licensees or contractors shall at any time enter mechanical
installations or facilities of the Building in which Tenant does not lease all
of the space or adjust, tamper with, touch or otherwise in any manner affect
said installations or facilities.  The cost of maintenance and service calls to
adjust and regulate the air conditioning system may be charged to Tenant if the
need for maintenance work results from either Tenant’s adjustment of room
thermostats or Tenant’s failure to comply with its obligations under this
section, including keeping window coverings closed as needed.  Such work shall
be charged at hourly rates equal to then current journeymen’s wages for air
conditioning mechanics.
 
(c)           During any periods in which Tenant does not lease all of the space
in a Building and is not paying for all of the utilities provided to such
Building, Landlord reserves the right to charge Tenant for the cost to Landlord
of providing heating and air-conditioning to space in that Building at times
other than Normal Business Hours. As used in the Lease, the term " Normal
Business Hours" means Monday through Friday, except holidays, from 8:00 a.m. to
6:00 p.m.
 
(d)           Landlord shall furnish electric current sufficient for normal
office use.
 
(e)           The provisions of this paragraph (e) shall apply during any
periods in which Tenant does not lease all of the space in a Building with
respect to electrical service provided to that Building and is not paying for
all of the electrical service provided to such Building.  Tenant agrees, should
its electrical installation or electrical consumption be in excess of current
required for normal business use or extend beyond Normal Business Hours, to
reimburse Landlord monthly for the measured consumption at the average cost per
kilowatt hour charged to the Building during the period.  If a separate meter is
not installed, such excess cost will be established by an estimate agreed upon
by Landlord and Tenant, and if the parties fail to agree, as established by an
independent licensed engineer.  Said estimates to be reviewed and adjusted
quarterly.  Tenant agrees not to use any apparatus or device in, or upon, or
about the Premises which may in any way increase the amount of such services
usually furnished or supplied to said Premises, and Tenant further agrees not to
connect any apparatus or device with wires, conduits or pipes, or other means by
which such services are supplied, for the purpose of using additional or unusual
amounts of such services without written consent of Landlord.  Should Tenant use
the same to excess, the refusal on the part of Tenant to pay upon demand of
Landlord the amount established by Landlord for such excess charge shall
constitute a breach of the obligation to pay Rent under this Lease and shall
entitle Landlord to the rights therein granted for such breach.
 
(f)           The provisions of this paragraph (f) shall apply during any
periods in which Tenant does not lease all of the space in a Building with
respect to water service provided to that Building and Tenant is not paying for
all of the water service provided to that space. Water will be available in
public areas for drinking and lavatory purposes only, but if Tenant requires,
uses or consumes water for any purposes in addition to ordinary drinking and
lavatory purposes of which fact Tenant constitutes Landlord to be the sole
judge, Landlord may install a water meter and thereby measure Tenant's water
consumption for all purposes. Tenant may be required to pay Landlord for the
cost of the meter and the cost of the installation thereof and throughout the
duration of Tenant's occupancy Tenant shall keep said meter and installation
equipment in good working order and repair at Tenant's own cost and expense, in
default of which Landlord may cause such meter and equipment to be replaced or
repaired and collect the cost thereof from Tenant. Tenant agrees to pay for
water consumed, as shown on said meter, as and when bills are rendered, and on
default in making such payment, Landlord may pay such charges and collect the
same from Tenant. Any such costs or expenses incurred, or payments made by
Landlord for any of the reasons or purposes hereinabove stated shall be deemed
to be additional rent payable by Tenant and collectible by Landlord as such.
 
(g)           Subject to Section 6.6 of the Lease, Landlord reserves the right
to stop service of the elevator, plumbing, ventilation, air conditioning and
electric systems, when necessary, by reason of accident or emergency or for
repairs, alterations or improvements, in the judgment of Landlord desirable or
necessary to be made, until said repairs, alterations or improvements shall have
been completed, and shall further have no responsibility or liability for
failure to supply elevator facilities, plumbing, ventilating, air conditioning
or electric service, when prevented from so doing by strike or accident or by
any cause beyond Landlord's reasonable control, or by laws, rules, orders,
ordinances, directions, regulations or requirements of any federal, state,
county or municipal authority or failure of gas, oil or other suitable fuel
supply or inability by exercise of reasonable diligence to obtain gas, oil or
other suitable fuel.  Subject to Section 6.6 of the Lease, it is expressly
understood and agreed that any covenants on Landlord's part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of a strike or labor trouble or any other cause whatsoever
beyond Landlord's control.
 

W02-WEST:LLC\402358189.7
Exhibit G
--
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
COPY OF ORDER
 


 
(See Attached.)
 
[rwclease_exhibithpage01.jpg]
 
 
 
 


[rwclease_exhibithpage02.jpg]
 
 
[rwclease_exhibithpage03.jpg]
 
 
[rwclease_exhibithpage04.jpg]
 
[rwclease_exhibithpage05.jpg]
 
 
[rwclease_exhibithpage06.jpg]
 
[rwclease_exhibithpage07.jpg]
[rwclease_exhibithpage08.jpg]
 
[rwclease_exhibithpage09.jpg]
[rwclease_exhibithpage10.jpg]
[rwclease_exhibithpage11.jpg]
[rwclease_exhibithpage12.jpg]
[rwclease_exhibithpage13.jpg]
 
[rwclease_exhibithpage14.jpg]
[rwclease_exhibithpage15.jpg]
[rwclease_exhibithpage16.jpg]
[rwclease_exhibithpage17.jpg]
 
[rwclease_exhibithpage18.jpg]
 
[rwclease_exhibithpage19.jpg]
 
 
[rwclease_exhibithpage20.jpg]
 
 
[rwclease_exhibithpage21.jpg]
 
 
[rwclease_exhibithpage22.jpg]
 
[rwclease_exhibithpage23.jpg]
 
[rwclease_exhibithpage24.jpg]
[rwclease_exhibithpage25.jpg]
[rwclease_exhibithpage26.jpg]
 
[rwclease_exhibithpage27.jpg]
 
[rwclease_exhibithpage28.jpg]
 
[rwclease_exhibithpage29.jpg]
 
[rwclease_exhibithpage30.jpg]

 
W02-WEST:LLC\402358189.7
Exhibit H
--
       



 
 

--------------------------------------------------------------------------------

 
 